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`4??5a>Q8U6P8 M8VKM8M O2 J8[N6HM OUK7 V678 O2 6H2OU8J ZSMT8 KH 2JM8J W2J UKN 2J U8J O2 J8PK8Q OU8 J8V2JM 6HM K77S8 6H 6IIJ2IJK6O8 M8VK7K2H3'H OUK7 V678 6HM KH N6H< 2OU8J7> OU8 76N8 ZSMT8 U67 V2IK8M 8XO8H7KP8L< WJ2N OU8 B8H8J6L !2SH78L_7 YJK8WKH UK7 M8VK7K2H3'H 86VU V678>OU8 ZSMT8 OU8H M8VKM8M OU8 V678 KH W6P2J 2W OU8 B8H8J6L !2SH78L34 'H OUK7 IJ2V88M[KHT> H86JL< 6LL 2W OU8 7O6O8N8HO 2W W6VO7 6HM L8T6L 6H6L<7K7 KH OU8 ZSMT8_7 M8VK7K2H Q8J8 V2IK8M 6LN27O P8JY6OKN WJ2N OU8 B8H8J6L !2SH78L_7 YJK8W3'H !"#$ %&'()*+2 7SIJ6>Q876KMb \c'dO K7 8778HOK6L H2O 2HL< O2 6P2KM 6VOS6L I6JOK6LKO< 6HM IJ8ZSMTN8HO 3 3 3 KH OU8   =+I8VKWKV6LL<> OU8 &87I2HM8HO 6JTS87 OU6O OU8 ZSMT8 SHKW2JNL< VJ8M[KO8M OU8 B8H8J6L !2SH78L_7 QKOH87787> 8P8H VJ8MKOKHT SHK2H YS7KH877 6T8HO +6N eJ6OO2> QU2 MKM H2O O87OKW<3  %U8 &87I2HM8HO 6778JO7 OU6O> KH V2HOJ67O> KO7 QKOH87787 Q8J8 V2H7K7O8HOL< MK7VJ8MKO8M> 8XV8IO W2J 7O6O8[N8HO7 6T6KH7O OU8 &87I2HM8HO_7 KHO8J87O73  'H 6MMKOK2H> OU8 &87I2HM8HO V2HO8HM7OU6O OU8 ZSMT8 W6KL8M O2 J8W8J O2 V8JO6KH M2VSN8HO6J< 8PKM8HV8 OU6O KO 7SYNKOO8M> 6HM IJ8VLSM8M OU8 &87I2HM8HO WJ2N ISJ7SKHT V8JO6KH ^S87OK2HKHT3'HUK7 6H7Q8JKHT YJK8W> OU8 B8H8J6L !2SH78L 6JTS87 OU6O OU8 ZSMT8 V2HMSVO8M OU8 U86JKHT KH 6H KNI6JOK6L N6HH8J 6HM OU6O OU8 VJ8MKOKHT 2W eJ6OO2> QU278 H6N8 Q67 N8HOK2H8M HSN8J2S7 OKN87 OUJ2STU2SO OU8 U86JKHT> Q67 N8J8L< 6H 2P8J7KTUO34+88 3*"4 /)*01 )5 64&*".7> ./0*$&1 4@/`4??@af /*)##"89 :&;$7<"="'7'")8> ./0*$&1 44:`4??@af :&9&8.> ?)@#& )5 A7=="895)*B> ./0*$&1 =0.`4??@af ,"4)8 !&C7*'&=) D*)@0> ./0*$&1 4:4`4??@af E@9&8& F)-"8&2 F8.1> ./0*$&1 45:`4??@af G1G1 /7##)8& C7+&*>> ./5 *$&1 =.?5`4??5af !"#$ %&'()*+>7SIJ6f H7"*5"&=B 3)(&* /)8B)4"8"@4 6##81> ./. *$&1 ;4.`4??/a3V2HMSVO 2W 126JM IJ2V88MKHT7> YSO 6L72 O2 6P2KM 8P8H OU8 6II86J6HV8 2W 6 I6JOK76H OJKYSH6L3] ./5 *$&1 =?0=> =?0=`VKOKHT F8B"7870)="# D=)-& /)1> :: *$&1 ;:@ `=;5?aa3  +88 :&7B"89 68'$*7."'& /)1> 40. *$&1 =5?4 `=;:5af !7>')8 I)(&* JK"9$' /)1> 4@0 *$&1 4?4 `=;:.a3!2H7KM8JKHT OU8 KH7O6HO V678 KH OU8 V2HO8XO 2W 6LL 2W OU878 V6787 67 6 QU2L8> OU8 KNIJ877K2H TKP8H K7OU6O RSMT8 #M8LN6H 7KNIL< 6M2IO8M> Y< J2O8> OU8 PK8Q7 2W OU8 B8H[8J6L !2SH78L 6HM W6KL8M O2 V2HMSVO 6H KHM8I8HM8HO 6H6L<[7K7 2W OU8 V678_7 SHM8JL<KHT W6VO7 6HM L8T6L K77S873G8 J8V2THKg8 OU6O OU8 &87I2HM8HO MKM H2O 7I8VKWKV6LL< 8XV8IO O2 OU8 ZSMT8_7 8XO8H7KP8 V2I<KHT3.E2Q8P8J> OU6O W6VO M287 H2O> 6HM 7U2SLM H2O> IJ8VLSM8 OU8 126JM WJ2N O6hKHT V2JJ8VOKP8 N867SJ873  'O K7 OU8 126JM_772L8NH 2Y[LKT6OK2H O2 KH7SJ8 OU6O KO7 M8VK7K2H7 6HM OU278 2W KO7 ZSMT87 6J8 WJ88 WJ2N I6JOK6LKO< 6HM OU8 6II86J6HV8 2W I6JOK6LKO<3  %U8 VKO8M M8VK7K2H7 2W RSMT8 #M8LN6H W6KL O2 N88O OUK7 8L8N8HO6L O87O3  G8 SHM8J7O6HM OU6O OUK7 J8N6HM M8L6<7 OU8 K77S6HV8 2W 6 126JM M8VK7K2H> 6HM OUK7 N6< KHV2HP8HK8HV8 OU8 I6JOK873  E2Q8P8J> Q8 Y8LK8P8 OU6O OU8 WSHM6N8HO6L H8V877KO< O2 KH7SJ8 OU8126JM_7 KHO8TJKO< 2SOQ8KTU7 OU878 V2H7KM8J6[OK2H73'H 2JM8J O2 MK7I8L OUK7 KNIJ877K2H 2W I6JOK6LKO<> Q8 QKLL J8N6HM OU8 V678 O2 OU8 VUK8W 6MNKHK7OJ6OKP8 L6Q ZSMT8 W2J J8677KTHN8HO O2 6 MKWW8J8HO 6MNKHK7OJ6OKP8 L6QZSMT83  %UK7 ZSMT8 7U6LL J8PK8Q OU8 J8V2JM6HM K77S8 6 J8672H8M M8VK7K2H3/G8 QKLL H2O 2JM8J 6 U86JKHT M8 H2P2 Y8V6S78 2SJ J8PK8Q 2W OU8 J8V2JM 76OK7WK87 S7 OU6O RSMT8 #M8LN6H V2HMSVO8M OU8 U86JKHT KO78LW IJ2I8JL<3)&A#&'O K7 2JM8J8MOU6O OU8 6MNKHK7OJ6OKP8 L6Q ZSMT8_7 M8VK[7K2H 2W (IJKL 5> 4??/>K7 78O 67KM83  ."8NY8J $K8YN6H J8LSVO6HOL< V2HVSJ7 KH U8JV2LL86TS87_ M8VK7K2H O2 J8N6HM OU8 V678 O2 6H2OU8J ZSMT83  'H M2KHT 72> 7U8 2Y78JP87 OU6O OU8 &87I2HM8HO_7 8XV8IOK2H7 MKM 6LL8T8 YK67 2H OU8 ZSMT8_7 I6JO> QUKVU 7U8 PK8Q7 67 7SWWKVK8HO O2 J6K78 OU8 K77S8 2W QU8OU8J OU8 ZSMT8_7 V2I<KHT Q6JJ6HO7 6 J8N6HM3  !2NI6J8> :&9&8.> ?)@#& )5 A7=="895)*B> 7SIJ6> ./0*$&1 =0. `"8NY8J $K8YN6H MK778HOKHTa `W6KLSJ8 O2 8XV8IO O2 ZSMT8_7 V2I<KHT 2J 8P8H T8H8J6LL< O2 6LL8T8 YK67 2H ZSMT8_7 I6JO 7U2SLM IJ8VLSM8 126JM WJ2N J8N6HMKHT V678 2H OU6O Y67K7a3/%U8 H8Q ZSMT8 N6< J8L< 2H RSMT8 #M8LN6H_7 M8N86H2J[Y678M VJ8MKYKLKO< M8O8JNKH6OK2H7SHL877OU8< 6J8KHV2H7K7O8HO QKOU OU8 Q8KTUO 2W OU8 8PKM8HV83  'W KHV2H7K7O8HO QKOU OU8 Q8KTUO 2W OU8 8PKM8HV8> OU8 H8Q ZSMT8 N6< 788h O2 J872LP8 7SVU V2HWLKVO7 Y<V2H7KM8JKHT \OU8 Q8KTUO 2W OU8 J87I8VOKP8 8PKM8HV8> 87O6YLK7U8M 2J 6MNKOO8M W6VO7> KHU8J[8HO IJ2Y6YKLKOK87> 6HM J8672H6YL8 KHW8J8HV87 QUKVU N6< Y8 MJ6QH WJ2N OU8 J8V2JM 67 6 QU2L83] :/ 6=@4"8@4 F8B@#'*"&#2 ./. *$&1 ;.; WH3 4 `4??/a> ^S2OKHT !7"+".$" ,@#$"> ..5 *$&1 @44> @4. `4??=a`KHO8JH6L ^S2O6OK2H N6Jh7 6HM VKO6OK2H7 2NKOO8Ma3(LO8JH6OKP8L<> OU8 H8Q ZSMT8 N6<> KH UK7iU8J MK7VJ8OK2H>J8V2HP8H8 OU8 U86JKHT 6HM J8V6LL QKOH87787 W2J WSJOU8J O87OKN2H<3  'H M2KHT 72> OU8 H8Q ZSMT8 QKLL U6P8 OU8 6SOU2J[KO< O2 N6h8 UK7iU8J 2QH M8N86H2J[Y678M VJ8MKYKLKO< WKHMKHT73 A#!'+')*+ )e %E# *(%')*($ $(1)& &#$(%')*+ 1)(&A40/'% '+ e,&%E#& )&A#&#AOU6O OUK7 V678 K7 J8N6HM8M O2 OU8 VUK8W 6MNKHK7OJ6OKP8 L6Q ZSMT8 W2J J8677KTHN8HO O2 6 MKWW8J8HO 6MNKHK7OJ6OKP8 L6Q ZSMT8 QU2 7U6LL J8PK8Q OU8 J8V2JM 2W OUK7 N6OO8J 6HM IJ8I6J8 6HM 78JP8 2H OU8 I6JOK87 6 M8VK7K2H V2HO6KHKHT WKHMKHT72W W6VO> V2HVLS7K2H7 2W L6Q> 6HM J8V2NN8HM6OK2H7 Y678M 2H OU8 8PKM8HV8 J8[V8KP8M3  e2LL2QKHT 78JPKV8 2W 7SVU M8VK7K2H 2H OU8 I6J[OK87> OU8 IJ2PK7K2H7 2W +8VOK2H =?43/@ 2W OU8 126JM_7 &SL87 6HM &8TSL6OK2H7 7U6LL 6IIL<3G@B"'$ L1 68B&*#)82 E#M12 W2J OU8 B8H8J6L !2SH78L3I7@= NO,@=="-782 E#M1 P/)*<7==>2 D7*'=78B J:700=&>&72 KKIQ2 W2J OU8 &87I2HM8HO3A#!'+')*+%(%#"#*% )e %E# !(+#E)G(&A #A#$"(*> (MNKHK7OJ6OKP8 $6Q RSMT83 %UK7 V678 Q67 OJK8M 2H e8YJS6J< ;> 4??/> KH *8Q D2Jh> *8Q D2Jh3 1678M SI2HOU8 VU6JT87 WKL8M Y< $2V6L .@.> 'HO8JH6OK2H6L 1J2OU8JU22M 2W #L8VOJKV6L G2Jh8J7 `OU8 ,HK2Ha 6T6KH7O !"! #L8VOJKV6L !2H7OJSVOK2H 6HM "6KHO8H6HV8> 'HV3 `!"! 2J &8[7I2HM8HOa> 6 V2NIL6KHO K77S8M 2H (STS7O 44> 4??.> 6LL8TKHT P6JK2S7 2W +8VOK2H :`6a`=a 6HM `.a 2W OU8 (VO31678M SI2H OU8 8HOKJ8 J8V2JM KH OUK7 V678> KHVLSMKHT N< 2Y[78JP6OK2H 2W OU8 M8N86H2J 2W OU8 QKOH87787> 6HM YJK8W7 WKL8M Y< V2SH78L W2J OU8 B8H8J6L !2SH78L> 6HM V2SH78L W2J &87I2HM8HO> ' N6h8 OU8 W2LL2QKHTe'*A'*B+ )e e(!%&87I2HM8HO K7 6 *8Q D2JhV2JI2J6OK2H QKOU 6H 2WWKV8 6HM IL6V8 2W YS7KH877 KH G6LLhKLL> *8Q D2Jh> 8HT6T8M KH OU8 YS7K[H877 2W IJ2PKMKHT 8L8VOJKV6L 78JPKV87 2H V2NN8JVK6L V2H7OJSV[OK2H IJ2Z8VO7 OUJ2STU2SO OU8 ESM72H j6LL8<> KHVLSMKHT &2Vh[L6HM 6HM )J6HT8 !2SHOK87> KH OU8 +O6O8 2W *8Q D2Jh3  (HHS[6LL<> &87I2HM8HO KH V2HMSVOKHT KO7 YS7KH877 2I8J6OK2H7> IJ2PKM8 78JPKV87 P6LS8M KH 8XV877 2W k5?>??? O2 8HO8JIJK787 L2V6O8M QKOUKH OU8 +O6O8 2W *8Q D2Jh> 86VU 2W QUKVU K7 MKJ8VOL< 8H[T6T8M KH KHO8J7O6O8 V2NN8JV83'O K7 6MNKOO8M> 6HM ' V2HVLSM8 &87I2HM8HO K7 8HT6T8M KH OU8 KHO8J7O6O8 V2NN8JV8 QKOUKH OU8 N86HKHT 2W +8VOK2H 4`4a> `@a> 6HM `0a 2W OU8 (VO3'O K7 6L72 6MNKOO8M> 6HM ' V2HVLSM8 OU6O OU8 ,HK2H K7 6 L6Y2J 2JT6HKg6OK2H QKOUKH OU8 N86HKHT 2W +8VOK2H 4`5a 2W OU8 (VO3&87I2HM8HO K7 6 H2HSHK2H 8L8VOJKV6L V2HOJ6VOKHT V2NI6H< 2QH8M Y< "KVU68L !2L8N6H> 6HM 8NIL2<KHT IJKN6JKL< 8L8VOJK[VK6H7 6HM 6IIJ8HOKV8iU8LI8J7 6O P6JK2S7 V2H7OJSVOK2H 7KO87 OUJ2STU2SO OU8 $2Q8J ESM72H j6LL8<> *8Q D2Jh> KHVLSMKHT 6 7OJKI N6LL V2H7K7OKHT 2W 7KX 7O2J87 KHVLSMKHT 6 "6J7U6LL_7 A8[I6JON8HO +O2J8 67 OU8 6HVU2J 7O2J8 L2V6O8M KH *8QYSJTU 6HM 6 Y6JiJ87O6SJ6HO L2V6O8M KH *8Q C6LOg3'H )VO2Y8J 4??4> !2L8N6H J8UKJ8M N67O8J 8L8VOJKVK6H "Kh8 1J2QH8 O2 Q2Jh W2J UKN3 1J2QH8 U6M IJ8PK2S7L< Q2Jh8M W2J !2L8N6H W2J 6Y2SO =[=i4 <86J7 MSJKHT OU8 =;;;94??? I8JK2M3  1J2QH8 Q67 UKJ8M 67 6 I8JN6H8HO> WSLL[OKN8 8L8VOJKVK6H Q2JhKHT : U2SJ7 6 M6<> 5 M6<7 6 Q88h3 18V6S78 2W UK7 I67O Q2Jh 8XI8JK8HV8 QKOU !"!> !2L8N6H U6M V2HWKM8HV8 KH 1J2QH8_7 6YKLKO< 6HM OU8< U6M 6 WJK8HML< J8L6OK2H7UKI3  !2L8N6H N2P8M 1J2QH8 WJ2N 7KO8 O2 7KO8 M8I8HM[KHT 2H QU8J8 6 N2J8 8XI8JK8HV8M 8L8VOJKVK6H Q67 H88M8M3  1J2QH8 NKTUO Y8 6O 6 7KO8 W2J . M6<7 2J W2J Q88h73  !2L8N6H V6LL8M 1J2QH8 O2 KHW2JN UKN KW OU8J8 Q67 O2 Y8 6 VU6HT8 KH UK7 Q2Jh7KO8 6HM 6O 2OU8J OKN87 1J2QH8 NKTUOV6LL !2L8N6H O2 WKHM 2SO QU8J8 !2L8N6H Q6HO8M UKN O2 Q2Jh3='H e8YJS6J< 4??.> (77K7O6HO 1S7KH877 (T8HO +6N eJ6OO2 2W $2V6L .@. N6M8 6H KHKOK6L PK7KO O2 OU8 "6J7U6LL_7 Z2Y7KO8 6HM 87O6YLK7U8M 1J2QH8 67 6 V2HMSKO W2J OU8 ,HK2H O2 2JT6HKg8 !"!3  1J2QH8 VJ8MKYL< O87OKWK8M OU6O U8 Q67 KH OU8 "6J7U6LL_7 M8I6JON8HO 7O2J8 8L8VOJKV6L J22N QKOU e2J8N6H "KOVU 18JH67[V2HK> QU8H eJ6OO2 Q6Lh8M KH 6HM KHOJ2MSV8M UKN78LW3  18JH67[V2HK KNN8MK6O8L< L8WO OU8 J22N3  eJ6OO2 Y8T6H O6LhKHT O2 1J2QH8> 67hKHT UKN QU6O U8 Q67 M2KHT 2H OU8 Z2Y 6HM KW U8 hH8Q U2Q !2L8N6H W8LO 6Y2SO OU8 ,HK2H3  1J2QH8 J87I2HM8M OU6O U8 Q67H_O 7SJ8 YSO U8 MKMH_O OUKHh !2L8N6H Q6HO8M O2 T2 ,HK2H3  (O OU6O I2KHO> 1J2QH8 76Q !2L8N6H I88h UK7 U86M 6J2SHM OU8 V2JH8J 2W OU8 8L8VOJKV6L J22N> L22h8M 6O 1J2QH8 6HMeJ6OO2> 6HM OU8H L86P8 OU8 6J863  eJ6OO2 6HM 1J2QH8 WKHK7U8M OU8KJ V2HP8J76OK2H 6HM eJ6OO2 L8WO3  (WO8J eJ6OO2 L8WO> !2L8N6H V6N8 2P8J O2 1J2QH8 6HM 67h8M UKN QU6O eJ6OO2 U6M O2 76<3  1J2QH8 O2LM !2L8N6H OU6O eJ6OO2 U6M Q6HO8M O2 hH2Q KW !2L8[N6H Q6HO8M O2T2 ,HK2H 2J H2O3  !2L8N6H OU8H 7O6O8M> \G8LL> ' M2H_O Q6HO <2S O2 L86P83  D2S hH2Q> OU8J8_7 6 I277KYKLKO< OU6O ' V2SLM T2 SHK2H 2Jl6HM U6P8 6 H2H[SHK2H 7U2I3]1J2QH8 VJ8MKYL< O87OKWK8M OU6O 6WO8J eJ6OO2_7 PK7KO> U8 Y8T6H O6LhKHT QKOU 2OU8J 8NIL2<887 KH V2HP8J76OK2H7 6Y2SO OU8 ,HK2H 6HM P2KVKHT UK7 7SII2JO W2J OU8 ,HK2H3  )H 2H8 7I8VKWKV 2VV6[7K2H KH "6JVU> 1J2QH8 Q67 KH OU8 Z2Y OJ6KL8J QKOU 18JH67V2HK 6HM 2OU8J Q2Jh8J7 QU8H 2H8 2W OU8 N8H 76KM OU6O 6H<Y2M< QU2 Q67 KH OU8 ,HK2H Q2SLM L278 OU8KJ U2S783  1J2QH8 7I2h8 SI W2J   =' VJ8MKO OU8 O87OKN2H< 2W 1J2QH83  ' Q67 KNIJ8778M QKOU UK7 M8[N86H2J3  "2J82P8J> UK7 O87OKN2H< Q67 M8O6KL8M 6HM U8 Q67 J87I2H7KP8 O2 ^S87OK2H7 ISO O2 UKN 2H MKJ8VO 6HM VJ277[8X6NKH6OK2H3  eSJOU8J UK7 MKJ8VO O87OKN2H< Q67 V2H7K7O8HO QKOU VJ277[8X6NKH6OK2H3  ' VJ8MKO OU8 O87OKN2H< 2W +6N eJ6OO2> YS7KH877 6T8HO W2J OU8 ,HK2H3  ' Q67 KNIJ8778M QKOU UK7 M8N86H2J3  "2J82P8J> UK7 O87OKN2H< Q67 H2O J8YSOO8M Y< &87I2HM8HO_7 QKOH877873  ' VJ8MKO OU8 O87OKN2H< 2W 8NIL2<88 R2UH AKVh72H3  'Q67 KNIJ8778M QKOU UK7 M8N86H2J3  EK7 O87OKN2H< Q67 M8O6KL8M3  E8 Q67 J87I2H7KP8 O2 ^S87OK2H7 ISO O2 UKN 2H Y2OU VJ277[6HM MKJ8VO 8X6NKH6OK2H3  "2J82P8J> UK7 MKJ8VO O87OKN2H< Q67 V2H7K7O8HO QKOU VJ277[8X6NKH6OK2H3' VJ8MKO OU8 O87OKN2H< 2W SHK2H 2JT6HKg8J> R2UH +6T8J> W2J OU8 76N8 J8672H7 67 1J2QH8 6HM AKVh72H3  "2J82P8J> +6T8J WJ88L< N6M8 6H 6MNK77K2H 6T6KH7O KHO8J87O QU8H U8 O87OKWK8M KH 6 V2HP8J76OK2H QKOU !2L8N6H V2HV8JHKHT IL6VKHT SHK2H LKO8J6OSJ8 2H V6J7 I6Jh8M KH 6 I6Jh[KHT L2O 6O 6 &87I2HM8HO Z2Y7KO8> OU6O KW U8 hH8Q QUKVU V6J Q67 !2L8[N6H_7> U8 \IJ2Y6YL< Q2SLM U6P8 7UKO 2H KO3]' 6L72 VJ8MKO OU8 O87OKN2H< 2W eJ6Hh +<LP87O8J W2J 8778HOK6LL< OU8 76N8 J8672H7 67 1J2QH8 6HM AKVh72H3' VJ8MKO OU8 O87OKN2H< 2W 8NIL2<887 A6H $88 6HM %KN2OU< $27V8> QKOH87787 V6LL8M Y< &87I2HM8HO> 87I8VK6LL< V2HV8JHKHT OU8KJ 6MNK77K2H7 OU6O !2L8N6H O2LMOU8 8NIL2<887 2H "6< .?> 6O OU8 "6J7U6LL Z2Y7KO8 OU6O OU8< V2SLM L86P8 86JL< OU6O M6<> 6HM $88_7 O87OKN2H< OU6O !2L8N6H Q67 T8H8J6LL< L6X 6Y2SO 8NIL2<887 6JJKPKHT L6O8 O2 Z2Y7KO87> 6HM L86PKHT 86JL<3  ' M2 H2O VJ8MKO OU8 O87OKN2H< 2W "KVU68L !2L8N6H> 8XV8IO QU8J8 U8 O87OKWK8M 6MNK77K2H7 6T6KH7O UK7 KHO8J87O3  'H OUK7 J8T6JM> 'Q67 SHKN[IJ8778M QKOU UK7 M8N86H2J3  E8 Q67 P6TS8> 6HM 8P67KP8 MSJKHT VJ277[8X6NKH6OK2H3 !"! #$#!%&'!($!)*+%&,!%')* -"('*%#*(*!#405OU8 ,HK2H 6HM 76KM OU6O KO Q67H_O OJS8 67 U8 hH8Q IL8HO< 2W TS<7 OU6O U6P8 U2S787 6HM Q2Jh W2J OU8 ,HK2H3  #L8VOJKVK6H R2UH AKVh72H O87OKWK8M OU6O 2H OU8 N2JHKHT 2W "6JVU =4 U8 Q8HO KHO2 OU8 "6J7U6LL_7 A8I6JON8HO 7O2J8 6HM 67h8M 72N8 N8H Q2JhKHT KH OU8 6J86 KW OU8J8 Q8J8 6H< 8L8VOJK[VK6H7 6J2SHM3  18JH67V2HK> 6 W2J8N6H Q67 KH OU8 6J86 6HM 76KM U8 Q67 6H 8L8VOJKVK6H3  AKVh72H 67h8M KW !"! Q67 UKJKHT 6HM 18JH67V2HK O2LM UKN OU8 2QH8J Q2SLM Y8 KH 6O 6Y2SO ; 63N3 6HM W2J AKVh72H O2 V2N8 Y6Vh OU8H3  GU8H AKVh72H V6N8 Y6Vh 6O ; 63N3 U8 Q67 O6h8H O2 OU8 Z2Y OJ6KL8J 6HM KHOJ2MSV8M O2 !2L8N6H3  !2L8N6H U6HM8M UKN 6H 6IILKV6OK2H 6HM 67h8M QU6O Z2Y 8XI8JK[8HV8 U8 U6M3  AKVh72H O2LM !2L8N6H OU6O U8 U6M Q2Jh8M W2J 6 V2HOJ6VO2J KH *8QYSJTU W2J =? <86J7> Q2Jh8M 2SO KH )UK2 W2J 6Y2SO 5 <86J7> 6HM Q2Jh8M W2J 6H2OU8J V2HOJ6VO2J W2J . <86J73  AKVh72H WKLL8M 2SO OU8 6IILKV6OK2H 6HM T6P8 KO Y6Vh O2 !2L8N6H3  !2L8N6H L22h8M 2P8J OU8 6IILKV6OK2H 6HM 76KM OU6O U8 MKMH_O U6P8 6H< Q2Jh JKTUO OU8H> O2 V6LL Y6Vh 2H OU8 W2LL2QKHT "2HM6< 2J %S87M6<3AKVh72H Q8HO U2N8 6HM 6Y2SO =9=i4 U2SJ7 L6O8J U8 J8V8KP8M 6 V6LL WJ2N !2L8N6H 67hKHT UKN O2 J8I2JO O2 Q2Jh OU6O M6<3  (LOU2STU AKVh72H U6M Y88H 6 N8NY8J 2W $2V6L .@. W2J 4= <86J7> U8 MKM H2O P2LSHO88J OUK7 KHW2JN6OK2H O2 !2L8N6H 6HM W2J OU8 H8XO .9=i4 Q88h7 6P2KM8M 6H7Q8JKHT !2L8N6H_7 HSN8J2S7 ^S87OK2H7 6Y2SO UK7 SHK2H 6VOKPKOK873AKVh72H VJ8MKYL< O87OKWK8M OU6O OU8 WKJ7O 2VV67K2H U8 J8V6LL8M !2L8N6H ^S87OK2HKHT UKN 6Y2SO UK7 SHK2H N8NY8J7UKI Q67 2H "6JVU 4=3  AKVh72H Q67 KH OU8 NKMML8 2W "6J7U6LL_7 A8I6JO[N8HO +O2J8 QU8H !2L8N6H 6IIJ26VU8M UKN 6HM 67h8M KW +6N eJ6OO2 U6M 78HO AKVh72H O2 !"! 6HM QU8OU8J U8 Q67 6 N8NY8J 2W OU8 ,HK2H3  AKVh72H J8ILK8M OU6O U8 MKMH_O hH2Q QU6O !2L8[N6H Q67 O6LhKHT 6Y2SO3  !2L8N6H 76KM U8 \MKMH_O V6J8 KWAKVh[72H Q67 6 ,HK2H N8NY8J 2J H2O3  E8 ZS7O Q6HO8M O2 hH2Q3]  AKVh72H 6T6KH O2LM UKN U8 MKMH_O hH2Q QU6O !2L8N6H Q67 O6LhKHT 6Y2SO3  !2L8N6H OU8H Q6Lh8M 6Q6<3)H "6JVU .=> AKVh72H VJ8MKYL< O87OKWK8M OU6O U8 Q67 Q2JhKHT 6O OU8 7OJKI N6LL H8XO O2 "6J7U6LL_7A8I6JON8HO +O2J8 QU8H !2L8N6H 76KM O2 UKN OU6O +6N eJ6OO2 U6M Y88H OU8J8 eJKM6< N2JHKHT 6HM 76KM OU6O AKVh72H Q67 6 SHK2H N8NY8J3  AKVh72H 6T6KH 76KM U8 MKMH_O hH2Q QU6O !2L8N6H Q67 O6LhKHT 6Y2SO3  !2L8N6H I8J7K7O8M 6HM OJK8M O2 T8O AKVh72H O2 O6Lh 6Y2SO OU8 ,HK2H Y< O8LLKHT AKVh72H OU6O U8 MKMH_O V6J8 KW AKVh72H Q67 6 SHK2H N8NY8J 2J H2O> OU6O U8 ZS7O Q6HO8M O2 hH2Q3  AKVh72H V2HOKHS8M O2 8P6M8 OU8 ^S87OK2H3(Y2SO OU8 78V2HM Q88h KH (IJKL> OU8 ,HK2H_7 IJ878HV8 Y8[V6N8 8P8H N2J8 PK7KYL8> QU8H ,HK2H )JT6HKg8J R2UH +6T8J Y8T6H U6HMYKLLKHT 6O OU8 "6J7U6LL_7 Z2Y7KO8 6HM ISO !2L8N6H 2H H2OKV8 OU6O U8 Q67 T2KHT O2 Y8TKH 2JT6HKgKHT !"! 2H 6 M6KL< Y67K73  +6T8J VJ8MKYL< O87OKWK8M OU6O 6Y2SO OU8 78V2HM Q88h KH (IJKL> U8 Q8HO O2 OU8 "6J7U6LL_7 Z2Y7KO8 6HM O6Lh8M O2 !2L8N6H 6HM e2J8N6H 18JH67V2HK3  (WO8J !2L8N6H KHOJ2MSV8M UKN78LW> +6T8J 76KM> \c)dU> OU8H <2S IJ2Y6YL< J8V2THKg8 N< H6N83]  !2L8N6H 76KM OU6O U8 MKM3  !2L8N6H 76KM OU6O UK7 TJ6HMW6OU8J 2QH8M !2L8N6H "V'H8JH8< 6HM OU6O U8> UKN78LW> Q67 6 W2JN8J N8NY8J 2W $2V6L 4=53  +6T8J J8ILK8M> \R88g> Y8KHT OU6O <2S_J8 c7KVd W6NKL< V6N8 WJ2N 6 ,HK2H Y6VhTJ2SHM> QU< V6H_O OU8 OQ2 2W S7 Q2Jh O2T8OU8J 6HM SHK2HKg8 <2SJ V2NI6H< 6HM <2S V6H U6P8 OU8 Y8H8WKO7 2W Y8KHT 6 SHK2H V2HOJ6VO2Jm]  !2L8N6H J8[ILK8M OU6O U8 Q67 P8J< SHU6II< QKOU OU8 ,HK2H Y8V6S78 2W OU8 Q6< OU8< OJ86O8M UKN 6HM Q67 SHU6II< OU6O +6T8J 6HM $2V6L .@. (77K7O6HO 1S7KH877 "6H6T8J +6N eJ6OO2 U6M 7O2II8M 2H UK7 Z2Y 7KO8 6HM Q8J8 O6LhKHT O2 UK7 N8H3  !2L8N6H V2HOKHS8M> 7O6O[KHT OU6O KW eJ6OO2 6HM +6T8J I8J7K7O8M KH OJ<KHT O2 2JT6HKg8 UK7 V2NI6H<> OU6O U8 Q67 T2KHT O2 V6S78 IJ2YL8N7 6HM T2 6WO8J $2V6L .@.3  GU8H +6T8J 67h8M !2L8N6H QU6O U8 N86HO> !2L8[N6H J8ILK8M OU6O KW OU8 ,HK2H V6S78M UKN IJ2YL8N7> U8 Q2SLM V6S78 OU8N IJ2YL8N73  +6T8J O2LM UKN OU8 IJ2YL8N OU6O U8 Q67T2KHT O2 U6P8 H2Q Q67 OU6O U8 Q67 T2KHT O2 IJ2O87O OU8 W6VO OU6O !2L8N6H I6KM 6 7SY7O6HM6JM Q6T8 O2 UK7 8NIL2<8873  +6T8J Q8HO 2H O2 O8LL !2L8N6H OU6O U8 Q2SLM V2HOKHS8 O2 7O2I 2H UK7 Z2Y7KO87> O6Lh O2 UK7 8NIL2<887> 6HM 2JT6HKg8 UKN 2H 6 M6KL< Y67K73 +6T8J OU8H T2O KH UK7 V6J 6HM L8WO OU8 7KO83 GKOUKH 6 Q88h 2W +6T8J M8VL6JKHT O2 !2L8N6H OU6O U8 Q67 T2KHT O2 2JT6HKg8 UK7 Q2Jh8J7> Z2SJH8<N6H 8L8VOJKVK6H eJ6Hh "3 +<LP87O8J RJ3 Q8HO O2 OU8 "6J7U6LL_7 7KO8 L22hKHT W2J Q2Jh3  +<L[P87O8J> 6 Z2SJH8<N6H 8L8VOJKVK6H 6HM N8NY8J 2W $2V6L .@. 7KHV8 6Y2SO =;:?> VJ8MKYL< O87OKWK8M OU6O 2H 2J 6Y2SO (IJKL 4= U8 Q8HO O2 OU8 "6J7U6LL_7 7KO8 O2 L22h W2J Q2Jh3  E8 Q67 MKJ8VO8M O2 OU8 Z2Y OJ6KL8J3  !2L8N6H 6HM 18JH67V2HK Q8J8 KH OU8 OJ6KL8J3  +<LP87O8J VJ8MKYL< O87OKWK8M !2L8N6H 67h8M UKN QU6O U8 Q6HO8M3  +<LP87O8J 76KM> \' Q67 Q2HM8JKHT KW <2S Q8J8 UKJKHT3]  !2L8N6H 76KM> \E2Q M2 <2S hH2Q 6Y2SO N8m]  +<LP87O8J J8[ILK8M> \G8LL> '_N ZS7O 6H 2SO 2W Q2Jh 8L8VOJKVK6H> 6HM KO_7 6 V2H[7OJSVOK2H 7KO8> 72 ' WKTSJ8M N6<Y8 <2S Q2SLM Y8 UKJKHT3]  !2L8[N6H OU8H 67h8M +<LP87O8J> \(J8 <2S QKOU OU8 ,HK2Hm]  +<L[P87O8J 6MNKOO8M OU6O U8 Q67 6 N8NY8J 2W OU8 ,HK2H3  !2L8N6H OU8H 76KM> \' M2H_O Q6HO O2 U6P8 H2OUKHT O2 M2 QKOU OU8 WSVhKHT SHK2H73]  +<LP87O8J 76KM> \G8LL> KW <2S Q6HO 6 T22M 8L8VOJKVK6H> V6LL &6< F8LL2TT3  E8_7 <2SJ YJ2OU8J[KH[L6Q3]  !2L8N6H 76KM> \'_N H2O WSVhKHT V6LLKHT 6H<Y2M<3  ' M2H_OlH2OUKHT I8J72H6L3  ' M2H_O Q6HO O2 U6P8 H2OUKHT O2 M2 QKOU OU8 SHK2H73]  +<LP87O8J OU8H L8WO3  !2L8N6H MKM H2O TKP8 +<LP87O8J 6H 6IILKV6OK2H> MKM H2O O6h8 UK7 H6N8 2J IU2H8 HSNY8J> 6HM MKM H2O 67h W2J 6 J8[7SN83  (O H2 OKN8 OU8J86WO8J MKM !2L8N6H V6LL +<LP87O8J 6Y2SO 6 Z2Y3  !2L8N6H 6MNKOO8M OU6O 7KHV8 +<LP87O8J 6IILK8M W2J Q2Jh 2H (IJKL 4=> &87I2HM8HO UKJ8M OU8 W2LL2QKHT Z2SJH8<N8H 8L8VOJK[VK6H7b  RSL< .=>4??.> &2Y8JO !6JO8Jf RSL< =5> 4??.> !UJK7OK6H C3 !8676JKH8f 6HM (STS7O @> 4??.> "KVU68L e3 +U6JI8 6HM OU6O U8 MKM H2O V6LL +<LP87O8J IJK2J O2 OU8 UKJKHT 2W 6H< 2W OU8 OUJ883  (LOU2STU !2L8N6H O87OKWK8M OU6O 6LL OUJ88 6J8 Z2SJH8<N8H 8L8V[OJKVK6H7> &87I2HM8HO W6KL8M O2 IJ878HO 6H< 8PKM8HV8 O2 7U2Q OU6O OU8< I2778778M ^S6LKWKV6OK2H7 QUKVU Q8J8 7SI8JK2J O2 +<L[P87O8J_7 6LN27O 45 <86J7 2W 8XI8JK8HV83)H "6< => +6T8J WKL8M 6H SHW6KJ L6Y2J IJ6VOKV8 VU6JT8 6T6KH7O &87I2HM8HO3  E8 6L72 IJ8I6J8M 6 YLS8 U6HMYKLL QKOU 6\*2OKV8 O2 OU8 CSYLKV] 2H 2H8 7KM8 6HM 6 V2I< 2W OU8 VU6JT8 2H OU8 Y6Vh3  %U6O 76N8 M6<> U8 ISO OU8 U6HMYKLL 2H V6J7 6O !"!_7 A22L8< +^S6J8 Z2Y7KO8 KH C2STUh88I7K8 6HM 2H V6J7 I6Jh8M KH OU8 MKJO I6JhKHT L2O 6O OU8 "6J7U6LL_7 Z2Y7KO83GKOUKH L877 OU6H 6 Q88h> +6T8J VJ8MKYL< O87OKWK8M U8 Q67 Y6Vh 6O OU8 "6J7U6LL_7 7KO8 ISOOKHT U6HMYKLL7 SHM8J OU8 QKHM7UK8LM7 6HM KH OU8 V6J7 I6Jh8M KH OU8 MKJO I6JhKHT L2O 6O OU8 "6J7U6LL_7 Z2Y7KO83  (WO8J U6HMYKLLKHT OU8 V6J7> +6T8J Q8HO 2P8J O2 OU8 TJ677 MKPKM8J 6O OU8 8HOJ6HV8 O2 OU8 N6LL 6HM U6HMYKLL8M OU8 V6J7 67 OU8< Q8HO KH 6HM 2SO 2W OU8 7KO83  +6T8J U6M U6HMYKLL8M W2J 6Y2SO =594? NKHSO87 QU8H 1J2QH8 V6N8 2P8J O2 76< \U8LL2] 6HM 67h QU6O U8 Q67 M2KHT3  (O ZS7O 6Y2SO OU8 76N8 OKN8> !2L8N6H V6N8 JSHHKHT SI Q6PKHT 6 YLS8 U6HMYKLL 6HM <8LLKHT> \' O2LM  A#!'+')*+ )e %E# *(%')*($ $(1)& &#$(%')*+ 1)(&A40@<2S ' MKMH_O Q6HO <2S V2NKHT O2 N< Z2Y73  ' O2LM <2S ' MKMH_O Q6HO <2S O6LhKHT O2 N< TS<73  ' M2H_O Q6HO <2S ISOOKHT OUK7 U6HMYKLL 2H N< OJSVh3]  'H J87I2H78 O2 !2L8N6H_7 2SOYSJ7O> +6T8J O2LM UKN U8 MKMH_O hH2Q QUKVU OJSVh Q67 UK7 YSO KW U8 U6M> U8 \IJ2Y6YL< Q2SLM U6P8 7UKO 2H KO3]  !2L8N6H V2HOKHS8M O2 <8LL 6O +6T8J> +6T8J O2LM UKN O2 \T8O OU8 WSVh 6Q6<3]+6T8J VJ8MKYL< O87OKWK8M OU6O U8 V2HOKHS8M U6HMYKLLKHT 6HM 6Y2SO =5 NKHSO87 L6O8J> OUJ88 2J W2SJ I2LKV8 VJSK78J7 ISLL8M KHO2OU8 7KO8 ZS7O Y8<2HM QU8J8 U8 Q67 7O6HMKHT3  (7 +6T8J V2HOKH[S8M O2 U6HMYKLL> U8 76Q OU8 I2LKV8 O6LhKHT O2 !2L8N6H3  (WO8J 6Y2SO =5 NKHSO87> 2H8 2W OU8 VJSK78J7 I6Jh8M H86J +6T8J3  %Q2 I2LKV8 2WWKV8J7 T2O 2SO 6HM 2H8 2W OU8N O2LM +6T8J H2O O2 ISO U6HMYKLL72H OU8 V6J7 KH OU8 I6JhKHT L2O> YSO OU6O KO Q67 6LL JKTUO O2 V2HOKHS8 O2 U6HMYKLL V6J7 67 OU8< V6N8 KH 6HM 2SO 2W OU8 7KO83  +6T8J O87OKWK8M OU6O QU8H U8 67h8M OU8 2WWKV8J KW OU6O Q67 6LL U8 Q67 OU8J8 W2J> OU8 2WWKV8J I2KHO8M 6O !2L8N6H 6HM 76KM !2L8N6H 76KM OU6O +6T8J U6M OUJ86O8H8M UKN3  +6T8J M8HK8M OUJ86O8HKHT !2L8N6H3  !2L8N6H 6MNKOO8M OU6O U8 U6M V6LL8M OU8 I2LKV831J2QH8 VJ8MKYL< O87OKWK8M OU6O 2H HSN8J2S7 2VV67K2H7 KH "6JVU> (IJKL> 6HM "6< U8 O6Lh8M O2 ,HK2H )JT6HKg8J +6T8J 67 +6T8J Q67 7O6HMKHT 2HOU8 MKPKM8J L86MKHT KHO2 OU8 Z2Y7KO8 U6HM[YKLLKHT OU8 ISYLKV 6HM 8NIL2<887 67 OU8< MJ2P8 KHO2 OU8 N6LL 6J863  )H8 7SVU 2VV67K2H Q67 OU8 "6< =/ KHVKM8HO Y8OQ88H +6T8J 6HM !2L8N6H J8T6JMKHT +6T8J_7 ISOOKHT 6 U6HMYKLL KH !2L8N6H_7 OJSVh3)H "6< 4;> 1J2QH8 Q2Jh8M 6O OU8 &278HM6L8 &8VJ86OK2H !8HO8J Z2Y7KO83  (O 72N8 OKN8 MSJKHT OU6O M6<> U8 J8V8KP8M 6 O8L8IU2H8 V6LL WJ2N !2L8N6H O8LLKHT UKN O2 J8I2JO O2 OU8 "6J[7U6LL_7 Z2Y7KO8 OU8 W2LL2QKHT M6<3  GU8H 1J2QH8 6JJKP8M 6O OU8 "6J7U6LL_7 Z2Y7KO8 2H eJKM6<> "6< .?> OU8J8 Q8J8 6Y2SO 7KX N8H ZS7O 7O6HMKHT 6J2SHM Y8V6S78 H8KOU8J !2L8N6H H2J 18JH67V2HK Q8J8 IJ878HO O2 O8LL OU8N QU6O O2 M23  1J2QH8 OU8H N6M8 6 V6LL WJ2N UK7 V8LL IU2H8 O2 !2L8N6H_7 U2S78> 6HM O2LM UKN OU6O OU8J8 Q8J8 OQ2 N8H WJ2N 6H2OU8J V2NI6H< 6O OU8 7KO8 6HM QU6O MKM U8 Q6HO UKN O2 O8LL OU8N3  !2L8N6H 76KM> \F88I OU8 TS<7 OU8J8 6LL M6<> 6HM KW <2S 788 6H< 2W OU8 T8H8J6L V2HOJ6VO2J7 O8LL OU8N OU6O N8 6HM "KOVU 6J8 KH eL2JKM63]+U2JOL< OU8J86WO8J> 8NIL2<887 A6H $88 6JJKP8M 6O 6Y2SO ; 63N3> 1J2QH8 O2LM $88 O2V6LL !2L8N6H Y8V6S78 U8 V2SLMH_O T8O OUJ2STU O2 !2L8N6H3  (J2SHM ;b.; 63N3> $88 V6LL8M 6HM O6Lh8M O2 !2L8N6H3  $88 OU8H Q8HO 2P8J O2 OU8 N8H 6HM 7O6O8M> \"Kh8 76KM OU6O OU8 VU8Vh7 Q8J8 V2NKHT YSO OU8< Q8J8 T2KHT O2 Y8 H2 T22M> 6HM QU28P8J Q6HO8M O2 L86P8 OU8 Z2Y 7KO8> V2SLM L86P8 OU8 Z2Y 7KO83]  1J2QH8 VU278 O2 T2 6U86M 6HM L86P8 OU8 7KO8 YSO Y8[W2J8 L86PKHT OJK8M O2 V6LL !2L8N6H WJ2N UK7 V8LL IU2H8 O2 L8O !2L8N6H hH2Q OU6O U8 Q67 L86PKHT OU8 Z2Y7KO8 6HM O2 6JJ6HT8 O2 T8O UK7 VU8Vh 6J2SHM .b.? I3N3  1J2QH8 Q67 SH6YL8 O2 O6Lh O2 !2L8N6H 6HM L8WO 6 P2KV8 N8776T8 2H !2L8N6H_7 U2N8 IU2H83  (WO8J 1J2QH8 L8WO OU8 Z2Y7KO8> U8 OJK8M O2 S78 UK7 V8LL IU2H8 O2 V6LL !2L8N6H YSO Y< H2Q UK7 V8LL IU2H8 78JPKV8 U6M Y88H O8JNK[H6O8M3  1J2QH8 OU8H Q8HO U2N8 6HM Q6KO8M W2J !2L8N6H_7 V6LL3  GU8H !2L8N6H W6KL8M O2 V6LL Y< .b.? I3N3> 1J2QH8 V6LL8M !2L8N6H 6HM 18JH67V2HK YSO OU8J8 Q67 H2 6H7Q8J3(Y2SO ;b.? I3N3> 1J2QH8 Q8HO O2 6 L2V6L Y6J L2V6O8M H8XO M22J O2 QU8J8 18JH67V2HK LKP8M3  (O OU8 Y6J> 1J2QH8 J6H KHO2 18JH67V2HK_7 YJ2OU8J>F8KOU QU2 Q8HO O2 18JH67V2HK_7 6I6JO[N8HO 6HM T2O 1J2QH8_7 VU8Vh W2J UKN3)H OU8 N2JHKHT 2W "6< .=> 1J2QH8 Q8HO O2 OU8 Y6Hh O2 V67U UK7 !"! VU8Vh 6HM Q67 O2LM OU8J8 Q8J8 H2 WSHM7 KH OU8 6V[V2SHO3  GU8H 1J2QH8 V6LL8M !2L8N6H O2 O8LL UKN> !2L8N6H 76KM OU6O WSHM7 U6M Y88H ISO KH OU8 !"! 6VV2SHO 6HM 1J2QH8 7U2SLM Y8 6YL8 O2 V67U OU8 VU8Vh OU6O 6WO8JH22H31J2QH8 WSJOU8J VJ8MKYL< O87OKWK8M OU6O 2H RSH8 4> U8 V6LL8M !2L8N6H 6O 6Y2SO @b.? 63N3 6HM 67h8M UKN QU6O Q67 T2KHT 2H QKOU Q2Jh3  1J2QH8 O87OKWK8M OU6O !2L8N6HT2O P8J< 6HTJ< 6HM 76KM OU6O OU8 ,HK2H Q67 \YS7OKHT UK7 Y6LL7] 6HM OU6O U8 Q67 T2KHT O2 U6P8 O2 T2 O2 e8M8J6L V2SJO3  GU8H 1J2QH8 M8HK8M U6PKHT 6H<OUKHT O2 M2 QKOU OU6O> !2L8N6H 76KM OU6O U8 MKM Y8[V6S78 U8 Q8HO Y8UKHM UK7 Y6Vh 6HM O6Lh8M O2 OU8 TS<7 6Y2SOOU8 ,HK2H3  !2L8N6H OU8H O2LM 1J2QH8 OU6O U8> 1J2QH8> U6M J8[WS78M O2 ^SKO OU8 ,HK2H QU8H U8 U6M 67h8M UKN O2 86JLK8J3  1J2QH8 6TJ88M OU6O U8 U6M J8WS78M O2 ^SKO OU8 ,HK2H Y8W2J8> QU8H !2L8N6H U6M 67h8M UKN> Y8V6S78 U8 U6M O22 NSVU KH[P87O8M KH KO3  1J2QH8 OU8H O2LM !2L8N6H> \'_N H2O T2KHT O2 ^SKO OU8 ,HK2H3]  (O OU6O I2KHO> !2L8N6H 76KM O2 1J2QH8> \G8LL> <2S U6P8 O2 N6h8 SI <2SJ NKHM QU6O <2S_J8 T2KHT O2 M23]  (O OUK7 I2KHO OU8 V2H78JP6OK2H 8HM8M3$6O8J OU6O 76N8 M6<> 1J2QH8 6T6KH Q8HO O2 OU8 Y6Hh O2 OJ< O2V67U UK7 I6<J2LL VU8Vh3  %UK7 OKN8 OU8 Y6Hh V67U8M OU8 VU8Vh YSO O2LM 1J2QH8 OU6O UK7 I6<J2LL VU8Vh W2J OU8 IJ8PK2S7 Q88h U6M Y2SHV8M31J2QH8 6L72 O87OKWK8M OU6O 2H RSH8 .> U8 V6LL8M !2L8N6H 6O UK7 U2S78 6HM O2LM !2L8N6H OU6O UK7 VU8Vh WJ2N OU8 Q88h Y8[W2J8 U6M Y2SHV8M3  !2L8N6H 76KM U8 Q67 SH6Q6J8 OU6O OUK7 Q67 T2KHT O2 U6II8H 6HM OU6O U8 Q2SLM T8O Y6Vh O2 1J2QH8 67 722H 67 I277KYL831J2QH8 N6M8 6O L867O OQ2 N2J8 6OO8NIO7 O2 O6Lh O2 !2L8N6H 2H RSH8 /3  )H RSH8 5> QU8H !2L8N6H U6M 7OKLL H2O V6LL8M> 1J2QH8 O22h 6 V2I< 2W UK7 Y2SHV8M VU8Vh O2 OU8 "6J7U6LL_7 Z2Y7KO8 6HM T6P8 KO O2 18JH67V2HK 6HM 76KM> \c$dK7O8H> O8LL "Kh8 U8_M Y8OO8J T8O KH O2SVU QKOU N8> 2J '_N T2KHT O2 T2 O2 OU8 $6[Y2J 126JM3]  1J2QH8 OU8H T2O KH UK7 V6J 6HM MJ2P8 2WW3  1< OU8 OKN8 1J2QH8 6JJKP8M 6O U2N8> !2L8N6H U6M L8WO 6 N8776T8 2H UK7 6H7Q8JKHT N6VUKH83  !2L8N6H_7 N8776T8 7O6O8M OU6O !2L8[N6H Q2SLM U6P8 1J2QH8_7 VU8Vh 6HM Q2SLM N88O UKN 6O C - B_7> 6 L2V6L Y6J KH *8Q C6LOg3  !2L8N6H 6JJKP8M 6O OU8 Y6J 6HM T6P8 1J2QH8 UK7 VU8Vh 6HM 7O6JO8M O6LhKHT 6Y2SO OU8 ,HK2H3  !2L8N6H O2LM 1J2QH8 OU6O U8 Q67 H2O T2KHT O2 T2 ,HK2H3  1J2QH8 76KM U8 Q67 WKH8 QKOU OU6O 6HM OU8< I6JO8M3)H eJKM6<> RSH8 @> 1J2QH8 VJ8MKYL< O87OKWK8M OU6O U8 6T6KH V6LL8M !2L8N6H O2 788 6Y2SO IKVhKHT SI 6H2OU8J VU8Vh 7OKLL MS8 UKN3  !2L8N6H O2LM 1J2QH8 U8 V2SLM IKVh KO SI L6O8J OU6O M6<3  1J2QH8 OU8H 67h8M !2L8N6H 6Y2SO Q2Jh 6HM !2L8N6H 76KM QU8H U8 N8O 1J2QH8 QKOU OU8 VU8Vh> U8 Q2SLM MK7VS77 Q2Jh QKOU UKN 6O OU6O OKN83  GU8H OU8< N8O L6O8J OU6O M6<> !2L8N6H T6P8 1J2QH8 UK7 VU8Vh 6HM 76KM OU6O U8 Q2SLM V6LL 1J2QH8 L6O8J 6HM L8O UKN hH2Q 6Y2SO Q2Jh31J2QH8 VJ8MKYL< O87OKWK8M OU6O U8 V6LL8M !2L8N6H 78P8J6L OKN87 6WO8J "6< .= 67hKHT UKN QU8H 6HM QU8J8 U8 Q67 O2 J8[I2JO O2 Q2Jh 6HM L8WO HSN8J2S7 P2KV8 N8776T87 2H !2L8N6H_7 6H7Q8JKHT N6VUKH83  *8KOU8J !2L8N6H H2J 6H<2H8 8L78 WJ2N !"! 8P8J O2LM 1J2QH8 U8 V2SLM J8I2JO O2 Q2Jh3+6T8J VJ8MKYL< O87OKWK8M OU6O U8 V2HOKHS8M UK7 8WW2JO7 O2 2JT6H[Kg8 &87I2HM8HO 6HM MKM H2O V2HWKH8 UK7 8WW2JO7 O2 OU8 "6J7U6LL_7 6HM A22L8< Z2Y7KO873  )H 2J 6Y2SO RSH8 =;> 67 U8 Q67 MJKPKHT Y<  !"! #$#!%&'!($!)*+%&,!%')* -"('*%#*(*!#4006 Y6J 6HM O6P8JH SHM8J V2H7OJSVOK2H KH *8Q C6LOg> U8 76Q OQ2 N8H 2H 8XO8H7K2H L6MM8J7 2H OU8 2SO7KM8 2W OU8 YSKLMKHT KH7O6LL[KHT LKTUOKHT WKXOSJ873  +6T8J J8V2THKg8M OU8 L6JT8J 2W OU8 OQ2 N8H> IJ2Y6YL< 18JH67V2HK> OU8 W2J8N6H> 67 Q2JhKHT W2J !"! 6O OU8 "6J7U6LL_7 Z2Y7KO8 72 U8 7O2II8M O2 O6Lh O2 OU8N3  +6T8J KHOJ2MSV8M UKN78LW 6HM OU8 L6JT8J N6H O2LM +6T8J U8 Q67 Q67O[KHT UK7 OKN8 Y8V6S78 OU8< MKMH_O Q6HO 6 SHK2H3  (7 +6T8J O2LM OU8N U8 Q67 2HL< OJ<KHT O2 U8LI OU8N N6h8 6 M8V8HO LKPKHT> OU8 OQ2 N8H Y8T6H O2 Q6Lh 6Q6<3  (7 OU8 N8H Q6Lh8M KHO2 OU8 8HOJ6HV8> OU8 L6JT8J N6H OSJH8M 6J2SHM 6HM O2LM +6T8J> \' O2LM <2S ' MKM H2O Q6HO <2S 2H N< Z2Y3]  +6T8J 6T6KH O2LM OU8N U8 Q67 2HL< OJ<KHT O2 U8LI OU8N N6h8 6 M8V8HO LKPKHT> OU8 L6JT8J N6H 76KM KW +6T8J MKMH_O L86P8 U8 Q67 T2KHT O2 V6LL !2L8N6H3  (O 6Y2SO OU8 76N8 OKN8> OU8 7N6LL8J N6H Q67 7O6HMKHT KH OU8 M22JQ6< O6LhKHT 2H 6 V8LL IU2H83  %U8 7N6LL8J N6H 76KM O2 +6T8J> \"Kh8 !2L8N6H Q6HO7 O2 O6Lh O2 <2S3]  +6T8J 67h8M OU6O OU8< TKP8 UKN !2L8N6H_7 V8LL IU2H8 HSNY8J 6HM U8 V2SLM V6LL !2L8N6H3  +6T8J OU8H Q8HO 2SO O2 UK7 V6J 6HM V6LL8M !2L8N6H3  !2L8N6H O2LM +6T8J OU6O U8 MKMH_O Q6HO UKN O6LhKHT O2 UK7 TS<7 6HM OU8< Q8J8 H2O 6LL2Q8M O2 O6Lh O2 UKN3  !2L8N6H OU8H USHT SI 2H +6T8J3  +6T8J OU8H Q6Lh8MY6Vh O2 OU8 Z2Y7KO8 6HM OU8 L6JT8J N6H 76KM O2 UKN> \' V6LL8M "Kh8 !2L8N6H> 6HM "Kh8 !2L8N6H 76<7 U8 U67 6 J87OJ6KHKHT 2JM8J 6T6KH7O <2S> 72 <2S Y8OO8J L86P83]  +6T8J M8HK8M 6H< hH2QL8MT8 2W 6 J87OJ6KHKHT 2JM8J 6HM 76KM KO Q67 6 ISYLKV 7KM8Q6Lh 6HM U8 Q67H2O L86PKHT3  +6T8J OU8H Q8HO Y6Vh 6HM T2O UK7 V6N8J6 O2 O6h8 IU2O27 2W OU8 7KO83  (7 U8 Q67 T8OOKHT UK7 V6N8J6 78O SI 6HM O6hKHT IKVOSJ87> OQ2 *8Q C6LOg I2LKV8 2WWKV8J7 V6N8 SI O2 UKN 2H YKV<VL873  )H8 2WWKV8J 76KM OU8< U6M J8V8KP8M 6 V2NIL6KHO> SHM2SYO8ML< WJ2N !2L8N6H3  +6T8J 8XIL6KH8M OU6O U8 Q67 QKOU OU8 ,HK2H 6HM Q67 2JT6HKgKHT !"!3  )H8 2W OU8 2WWKV8J_7 OU8H 76KM OU6O U8 U86JM OU8J8 Q67 6 J87OJ6KHKHT 2JM8J 6T6KH7O +6T8J 6HM MKM +6T8J hH2Q 6H<OUKHT 6Y2SO KO3  +6T8J M8HK8M 6H< hH2QL8MT8 2W 6 J87OJ6KHKHT 2JM8J3  %U8 2WWKV8J7 O22h +6T8J_7 YS7KH877 V6JM 6HM MJKP8J_7 LKV8H78 6HM Q6Lh8M KHO2 OU8 YSKLMKHT 6HM O6Lh8M O2 OU8 OQ2 !"! Q2Jh8J73  (Y2SO =5 NKHSO87 L6O8J> OU8 OQ2 2WWKV8J7 V6N8 2SO 6HM 76KM> \%U8 YKT TS< 76<7 U8_7 OU8 W2J8N6H W2J OUK7 Z2Y> OU6O U8_7 6H 6T8HO 2W !"! #L8VOJKV> 6HM U8 M287 H2O Q6HO <2S 2H OUK7 Z2Y3]  %U8 2WWKV8J O2LM +6T8J U8 MKM H2O Q6HO UKN T2KHT KH O2 OU8 YSKLMKHT3  %U8 2WWKV8J7 OU8H T6P8 +6T8J Y6Vh UK7 MJKP8J_7 LKV8H78 6HM T2O 2H OU8KJ I2LKV8 J6MK2 6HM V6LL8M OU8 YSKLMKHT KH7I8VO2J3(H6L<7K7 6HM !2HVLS7K2H7'H 2JM8J O2 87O6YLK7U 6 IJKN6 W6VK8 PK2L6OK2H 2W +8VOK2H :`6a`.a> KO NS7O Y8 7U2QH OU6O OU8 8NIL2<88 Q67 8HT6T8M KH SHK2H 6VOKPKO<> OU6O OU8 8NIL2<8J U6M hH2QL8MT8 2W 7SVU 6VOKP[KO<> OU6O OU8 8NIL2<8J 8XUKYKO8M 6HKNS7 2J U27OKLKO< O2Q6JM OU8 6VOKPKO<> 6HM OU6O OU8 8NIL2<88_7 IJ2O8VO8M 6VOKPKO< Q67 6 \N2[OKP6OKHT W6VO2J] KH OU8 8NIL2<8J_7 M8VK7K2H O2 O6h8 6MP8J78 6V[OK2H 6T6KH7O OU8 8NIL2<883  A*"9$' K"8&2 45= *$&1 =?:. `=;:?a> 8HWM3 2H 2OU8J TJ2SHM7 @@4 e34M :;; `=7O !KJ3 =;:=a> V8JO3 M8HK8M /55 ,3+3 ;:; `=;:4a> 6IIJ2P8M KH 3*78#0)*'7'")8 L7879&4&8' /)*012 /@4 ,3+3 .;. `=;:.a361 3$& !"#.$7*9& )5 C*)(8&'O K7 SHMK7ISO8M OU6O &87I2HM8HO U6M hH2QL8MT8 2W 1J2QH8_7 N8NY8J7UKI KH '1#G $2V6L 4?: 6HM UK7 7SII2JO 2W '1#G $2[V6L .@.3  %U8 8PKM8HV8 VL86JL< 87O6YLK7U87 &87I2HM8HO_7 2QH8J "KVU68L !2L8N6H 8XUKYKO8M HSN8J2S7 6VO7 2W 6HKNS7 O2Q6JM OU8 ,HK2H OUJ2STU> KHO8J 6LK6> I8J7K7O8HO ^S87OK2HKHT 2W 8NIL2<[887 6Y2SO OU8KJ SHK2H N8NY8J7UKI> SHJ8672H6YL8 2SO YSJ7O7 O2Q6JM $2V6L .@. 2JT6HKg8J R2UH +6T8JQU8H +6T8J Q67 U6HM[YKLLKHT &87I2HM8HO_7 7KO87> 7SNN2HKHT I2LKV8 KH 6H 8WW2JO O2 7O2I +6T8J WJ2N U6HMYKLLKHT> J8WS7KHT O2 V2H7KM8J eJ6Hh "3 +<LP87O8J W2J 6 Z2Y Y8V6S78 2W UK7 N8NY8J7UKI KH OU8 ,HK2H> 6HM UK7 KH7K7O8HV8 OU6O 1J2QH8 ^SKO UK7 N8NY8J7UKI KH OU8 ,H[K2H KH 2JM8J O2 h88I UK7 Z2Y31J2QH8 VJ8MKYL< O87OKWK8M OU6O 2H HSN8J2S7 2VV67K2H7 6WO8J $2V6L .@. Y8T6H KO7 2JT6HKgKHT 8WW2JO7 6O OU8 "6J7U6LL_7 Z2Y7KO8> !2L8N6H O2LM 1J2QH8 OU6O U8 MKM H2O Q6HO O2 U6P8 6 SHK2H V2NI6H< 6HM OU6O U8 Q6HO8M 1J2QH8 O2 ^SKO OU8 ,HK2H3  1J2QH8 V2HOKHS6LL< J8Z8VO8M !2L8N6H_7 J8^S87O73  )H RSH8 4> QU8H 1J2QH8 V6LL8M !2L8N6H 6HM 67h8M QU6O Q67 T2KHT 2H QKOU Q2Jh> !2L8N6H T2O P8J< 6HTJ< 6HM 76KM OU8 ,HK2H Q67 \YS7OKHT UK7 Y6LL7] 6HM OU6O U8 Q67 T2KHT O2 T2 O2 e8M8J6L V2SJO3  !2L8N6H OU8H 6VVS78M 1J2QH8 2W O6LhKHT O2 OU8 2OU8J Q2Jh8J7 6Y2SO OU8 ,HK2H 6HM YJ2STUO SI OU8 W6VO OU6O 1J2QH8 U6M J8[WS78M !2L8N6H_7 86JLK8J J8^S87O OU6O 1J2QH8 ^SKO OU8 ,HK2H3  1J2QH8 WSJOU8J O87OKWK8M OU6O U8 6T6KH O2LM !2L8N6H> \'_N H2O T2KHT O2 ^SKO OU8 ,HK2H3]  (O QUKVU I2KHO> !2L8N6H 76KM> \G8LL> <2S U6P8 O2 N6h8 SI <2SJ NKHM QU6O <2S_J8 T2KHT O2 M23]  %U8J86WO8J> !2L8N6H V2HOKHS8M O2 KTH2J8 1J2QH8_7 V6LL7 6HM J8^S87O7 O2 J8OSJH O2 Q2Jh3!2L8N6H_7 O87OKN2H< 2H MKJ8VO 8X6NKH6OK2H V2JJ2Y2J6O87 1J2QH8 6778JOK2H OU6O !2L8N6H U6M 67h8M UKN O2 ^SKO OU8 ,H[K2H KH 2JM8J O2 h88I UK7 Z2Y3  'H UK7 O87OKN2H<> !2L8N6H 6MNKO[O8M OU6O U8 O6Lh8M O2 1J2QH8 2H RSH8 4 6Y2SO U2Q OU8< NKTUO Y8 6YL8 O2 \Q2Jh 2SO 1J2QH8_7 8NIL2<N8HO] 6HM OU6O U8 Q6HO8M 1J2QH8 O2 V2HOKHS8 O2 Q2JhW2J UKN3  !2L8N6H WSJOU8J 6MNKOO8M OU6O 1J2QH8 Q67 \V2HV8JH8M OU6O OU8J8 Q2SLM Y8 J8OJKYSOK2H7 WJ2N OU8 ,HK2H 6HM ' TS877 U8 VU278 OU8 ,HK2H 2P8J !"!3]  GU8H 67h8M Y< &87I2HM8HO_7 V2SH78L QU8OU8J 1J2QH8 7O6O8M UK7 V2HV8JH7> !2L8N6H O87OKWK8M> \cUd8 OU2STUO OU6O> I8JU6I7> OU6O U8_M L278 UK7 I8H7K2H3  (HM> OU6OlY67KV6LL<> OU6O Q67 OU8 L6JT87O 7OKVhKHT I2KHO3]  !2L8N6H O87OKWK8M OU6O 6O OU8 L67O N88O[KHT U8 U6M QKOU 1J2QH8 6 W8Q M6<7 L6O8J> 1J2QH8 76KM> \+2> M2 <2S Q6HO N8 O2 V2N8 Y6Vh O2 Q2Jhm]  !2L8N6H_7 2HL< J8IL< Q67> \"Kh8> OUKHh 6Y2SO QU6O <2S Q6HO O2 M2> 6HM TKP8 N8 6 V6LL "2HM6<3]  (LOU2STU !2L8N6H Q67 H2O VL86J 2H OU8 8X6VO M6O8 2W OUK7 V2HP8J76OK2H> KO K7 VL86J WJ2N 1J2QH8_7 O87OKN2H< OU6O U8 N6M8 HSN8J2S7 V6LL7 O2 !2L8N6H O2 WKHM 2SO QU8H O2 J8I2JO O2 Q2Jh3  ' V2HVLSM8 OU6O !2L8N6H_7 6MNK77K2H OU6O U8 Q2SLM H2O 6LL2Q 1J2QH8 O2 V2N8 Y6Vh O2 Q2Jh SHOKL 1J2QH8 T6P8 SI UK7 N8NY8J7UKI KH OU8 ,HK2H VL86JL< 87O6YLK7U87 1J2QH8_7 J8WS76L O2 M2 72 Q67 6 N2OKP6OKHT W6VO2J KH &87I2H[M8HO_7 J8WS76L O2 677KTH 1J2QH8Q2Jh3' V2HVLSM8 OU6O &87I2HM8HO_7 V2HOKHS8M J8WS76L O2 6H7Q8J 1J2QH8_7 O8L8IU2H8 V6LL7 6HM O2 TKP8 1J2QH8 6 M6O8 O2 T2 Y6Vh O2 Q2Jh Q67 V2HMSVO QUKVU V2SLM U6P8 J8672H6YL< L86M 1J2QH8 O2 Y8LK8P8 OU6O U8 U6M Y88H MK7VU6JT8M3  \%U8 O87O W2J M8O8JNKH[KHT QU8OU8J c6H 8NIL2<8J_7d 7O6O8N8HO7 V2H7OKOSO8 6H SHL6QWSL MK7VU6JT8 M8I8HM7 2H QU8OU8J OU8< Q2SLM J8672H6YL< L86M OU8 8NIL2<887 O2 Y8LK8P8 OU6O OU8< U6M Y88H MK7VU6JT8M3]  :"B9&;(7> 3*@.+"89 /)124/. *$&1 =?/: `=;0;a> 8HWM3 @44 e34M =444 `5OU !KJ3 =;:?a `^S2O6OK2H7 6HM VKO6OK2H 2NKOO8Ma3  %U8 126JM U67 U8LM OU6O OU8 \W6VO 2W MK7VU6JT8 M287 H2O M8I8HM 2H OU8 S78 2W W2JN6L Q2JM7 2W WKJKHT3 3 3 3  'O K7 7SWWKVK8HO KW OU8  A#!'+')*+ )e %E# *(%')*($ $(1)& &#$(%')*+ 1)(&A40:Q2JM7 2J 6VOK2H 2W OU8 8NIL2<8J Q2SLM L2TKV6LL< L86M 6 IJSM8HO I8J72H O2 Y8LK8P8 UK7 cU8Jc O8HSJ8 U67 Y88H O8JNKH6O8M3]  %K:C -1 3*@4<@== 6#0$7=' /)12.40 e34M :/=> :/. `:OU !KJ3 =;@/a3' V2HVLSM8 OU6O OU8 8PKM8HV8 6MMSV8M Y< V2SH78L W2J OU8 B8H8J6L !2SH78L 87O6YLK7U87 OU6O &87I2HM8HO U6M hH2QL8MT8 2W 1J2QH8_7 N8NY8J7UKI KH> 6HM 6VOKPKOK87 2H Y8U6LW 2W OU8 ,HK2H3  ' 6L72 V2HVLSM8 OU6O !2L8N6H_7 KHO8H78 SHK2H 6HKNS7 K7 V2HVLS[7KP8L< 87O6YLK7U8M Y< UK7 SHL6QWSL KHO8JJ2T6OK2H> UK7 7SNN2HKHT 2W OU8 I2LKV8 O2 OUQ6JO OU8 ,HK2H_7 2JT6HKg6OK2H6L 6VOKPKOK87> UK7 OUJ86O7 O2 1J2QH8 6HM UK7 VL86J 8XIJ877K2H7 2W KHO8H78 SHK2H 6HKN27KO<> M87VJKY8M 6Y2P8 6HM Y8L2Q3  eSJOU8J> OU8 OKNKHT 2W OU8 MK7VU6JT8> 6O OU8 P8J< I86h 2W OU8 ,HK2H_7 2JT6HKg6OK2H6L V6NI6KTH K7 7OJ2HT 8PKM8HV8 2W 6H SHL6QWSL MK7VU6JT83  (VV2JM[KHTL<> ' V2HVLSM8 V2SH78L W2J OU8 B8H8J6L !2SH78L U67 87O6Y[LK7U8M 6 7OJ2HT IJKN6 W6VK8 V6783)HV8 OU8 B8H8J6L !2SH78L U67 87O6YLK7U8M 6 IJKN6 W6VK8 V678> OU8 YSJM8H 7UKWO7 O2 OU8 &87I2HM8HO O2 7U2Q OU6O OU8 76N8 6V[OK2H Q2SLM U6P8 O6h8H IL6V8 8P8H KH OU8 6Y78HV8 2W IJ2O8VO8M V2HMSVO3  A*"9$' K"8&2 7SIJ63 %UK7 YSJM8H V6HH2O Y8 76OK7WK8M Y< 6 N8J8 7O6O8N8HO 2J M8N2H7OJ6OK2H 2W 6 L8TKOKN6O8 J8672H W2J OU8 6VOK2H O6h8H3  &6OU8J> &87I2HM8HO NS7O I8J7S6M8 Y< 6 IJ8[I2HM8J6HV8 2W OU8 VJ8MKYL8 8PKM8HV8 OU6O KO Q2SLM U6P8 O6h8H OU8 76N8 6VOK2H KH OU8 6Y78HV8 2W OU8 IJ2O8VO8M V2HMSVO3  3 JG 3*@.+"89 /)12 .=@ *$&1 00= `=;;5a3  GU8J8 OU8 8NIL2<8J_7 A*"9$' K"8& M8W8H78 K7 H2O 7SII2JO8M Y< OU8 J8V2JM> KO K7 V2H7KM[8J8M 6 N8J8 IJ8O8XO3  E=&.'*)4&B".#2 F8.124;; *$&1 ;4: `=;;?a3  #P8H QU8J8 OU8 8NIL2<8J_7 J6OK2H6L8 K7 H2O I6O8HOL< V2HOJKP8M> OU8 126JM U67 U8LM OU6O OU8 \Q86hH877 2W 6H 8N[IL2<8J_7 J8672H7 W2J 6MP8J78 I8J72HH8L 6VOK2H V6H Y8 6 W6VO2J J6K7KHT 6 7S7IKVK2H 2W SHL6QWSL N2OKP6OK2H3]  D&8&*7= H"=4#2 .?0 *$&1 /@5> /@: `=;;4a3' V2HVLSM8 OU6O &87I2HM8HO W6KL8M O2 N88O KO7 YSJM8H O2 7U2Q OU6O KO Q2SLM U6P8 O6h8H OU8 76N8 6VOK2H 8P8H KH OU8 6Y78HV8 2W IJ2O8VO8M V2HMSVO3  'H UK7 O87OKN2H< 2H MKJ8VO> !2L8N6H OJK8M O2 KHW8J OU6O 1J2QH8_7 L86PKHT OU8 "6J7U6LL_7 Z2Y7KO8 86JL< 2H "6< .? 7SII2JO8M UK7 OU82J< OU6O 1J2QH8 U6M ^SKO UK7 Z2Y3  E2Q[8P8J> &87I2HM8HO_7 QKOH87787 A2H6LM $88 6HM %KN2OU< $2788 V2JJ2Y2J6O8M 1J2QH8_7 O87OKN2H< OU6O OU8 8NIL2<887 Q8J8 O2LM OU8< V2SLM L86P8 86JL< OU6O M6<3  $88_7 O87OKN2H< V2NIL8O8L< MK7V2SHO8M 1J2QH8_7 6Y78HV8 WJ2N Q2Jh 67 U6PKHT 6H< 7KTHKWK[V6HV83  $88VJ8MKYL< O87OKWK8M OU6O !2L8N6H Q67 P8J< L6X 6Y2SO I82IL8 V2NKHT 6HM T2KHT O2 Q2Jh 6HM OU6O U8 U6M 788H KO U6I[I8H O8H OKN87 LKh8 OU6O 2H OU8 Z2Y7KO873  $88 O87OKWK8M OU6O V8JO6KH TS<7 NKTUO Q6HO O2 T2 U2N8 W2J MKWW8J8HO J8672H7 6HM H2Y2M< I6KM 6OO8HOK2H O2 KO3  E8 76KM KO Q67 OU8KJ 2IOK2H 2W T2KHT U2N8 2J 7O6<KHT3&87I2HM8HO OU8H KHOJ2MSV8M KHO2 8PKM8HV8 I6<J2LL 7U88O7 W2J "6JVU . OUJ2STU RSH8 =3  &87I2HM8HO 6JTS8M OU6O OU8 J8V2JM7 Q2SLM 7U2Q OU6O MSJKHT OU8 L67O 4 N2HOU7> 1J2QH8 U6M Q2Jh8M W8Q8J OU6H /? U2SJ7 6 Q88h 72 U8> OU8J8W2J8> NS7O U6P8 Y88H OUKHhKHT 6Y2SO ^SKOOKHT3  ' WKHM OUK7 6JTSN8HO 6HM OU8 M2VSN8HO7 6J8 H2O IJ2Y6OKP8 6HM 6J8 O2O6LL< QKOU2SO N8JKO3  #P8H 677SNKHT 6JTS8HM2 OU6O OU8< 7U2SLM Y8 V2H7KM8J8M> 1J2QH8 O87OKWK8M OU6O U8 Q67 2SO MSJKHT OU6O OKN8 I8JK2M MS8 KH I6JO O2 O6hKHT UK7 QKW8 O2 OU8 W8JOKLKO< VLKHKV3  'H UK7 2QH O87OKN2H<> !2L8N6H 6MNKOO8M OU6O U8 Q67 6Q6J8 OU6O 1J2QH8 O22h OKN8 2WW W2J OU8 W8JOKLKO< VLKHKV 6HM OU6O U8 U6M 6IIJ2P8M OU8 OKN8 2WW> 6HM 1J2QH8 U6M H2O Y88H MK7VKILKH8M W2J KO3  'H W6VO> &87I2HM8HO_7 QKOH877 $88 VJ8MKYL< O87OKWK8M OU6O !2L8N6H Q67 P8J< L8HK8HO QU8H KO V6N8 O2 TKPKHT 8NIL2<887 I8J72H6L OKN8 6HM OU6O U8 hH8Q 2W 6 HSN[Y8J 2W OKN87 OU6O I82IL8 Q2SLM Q2Jh SHOKL H22H OKN8 6HM OU8H 76<> \'O_7 U2O3  ' M2H_O Q6HO O2 Q2Jh O2M6<] 6HM L86P83  $88 6L72 O87OKWK8M OU6O !2L8N6H Q2SLM L8O OU8 I82IL8 OU6O Q8J8 Q2JhKHT W2J UKN O6h8 2WW 6O 6H< OKN8 OU8< Q6HO8M 6HM OU8J8 Q8J8 6 L2O 2W I82IL8 OU6O V2SLM V2N8 6HM T23(VV2JMKHTL<> ' V2HVLSM8 &87I2HM8HO U67 SOO8JL< W6KL8M O2 87[O6YLK7U KO7 A*"9$' K"8&YSJM8H 6HM OU8J8W2J8 V2HVLSM8 OU6O 1J2QH8 Q67 SHL6QWSLL< MK7VU6JT8M KH PK2L6OK2H 2W +8VOK2H :`6a`=a 6HM `.a 2W OU8 (VO3C1 3$& :&5@#7= ') ?"*& ,>=-&#'&*%U8 VJ8MKYL8 O87OKN2H< 2W eJ6Hh +<LP87O8J 87O6YLK7U87 OU6O 2H (IJKL 4=> +<LP87O8J> 6 Z2SJH8<N6H 8L8VOJKVK6H 6HM N8NY8J 2W $2V6L .@. 7KHV8 =;:?> Q8HO O2 OU8 "6J7U6LL_7 7KO8 6HM O6Lh8M O2 !2L8N6H 6Y2SO 6 I277KYL8 Z2Y3  GU8H U8 6JJKP8M> !2L8N6H 6HM 18JH67V2HK Q8J8 KH OU8 !"! Z2Y OJ6KL8J3  +<LP87O8J 76KM> \' Q67 Q2HM8JKHT KW <2S Q8J8 UKJKHT3]  !2L8N6H 76KM> \E2Q M2 <2S hH2Q 6Y2SO N8m]  +<LP87O8J J8ILK8M> \G8LL> '_N ZS7O 6H 2SO 2W Q2Jh 8L8VOJKVK6H> 6HM KO_7 6 V2H7OJSVOK2H 7KO8> 72 ' WKTSJ8M N6<Y8 <2S Q2SLM Y8 UKJKHT>] !2L8N6H OU8H 67h8M +<LP87O8J> \(J8 <2S QKOU OU8 ,HK2Hm]  +<LP87O8J 6MNKOO8M OU6O U8 Q67 6 N8NY8J 2W OU8 ,HK2H3  !2L8N6H OU8H 76KM> \' M2H_O Q6HO O2 U6P8 H2OUKHT O2 M2 QKOU OU8 WSVhKHT SHK2H73]  +<LP87O8J 76KM> \G8LL> KW <2S Q6HO 6 T22M 8L8VOJKVK6H> V6LL &6< F8LL2TT3  E8_7 <2SJ YJ2OU8J[KH[L6Q3]  !2L8N6H 76KM> \'_N H2O WSVhKHT V6LLKHT 6H<Y2M<3  ' M2H_OlH2OUKHT I8J72H6L3  ' M2H_O Q6HO O2 U6P8 H2OUKHT O2 M2 QKOU OU8 SHK2H73]  +<LP87O8J OU8H L8WO3  !2L8N6H MKM H2O TKP8 +<LP87O8J 6H 6IILKV6OK2H> MKM H2O O6h8 UK7 H6N8 2J IU2H8 HSN[Y8J> 6HM MKM H2O 67h W2J 6 J87SN83  !2L8N6H 6MNKO7 OU6O 6O H2 OKN8 OU8J86WO8J MKM U8 V6LL +<LP87O8J 6Y2SO 6 Z2Y3  !2L8N6H_7 V2HO8HOK2H OU6O U8 67h8M +<LP87O8J 6Y2SO QU8OU8J U8 Q67 QKOU OU8 ,HK2H> 2HL< 6WO8J U8 O2LM +<LP87O8J OU8J8 Q67 H2 Z2Y 6P6KL[6YL8 Q2SLM 7OKLL Y8 PK2L6OKP8 Y8V6S78 KO Q67 76KM KH OU8 V2HO8XO 2W OU8 6IILKV6OK2H IJ2V877 6HM Q2SLM L86M +<LP87O8J O2 Y8LK8P8 OU6O U8 Q2SLM H2O Y8 V2H7KM8J8M QKOUKH OU8 I22L 2W I2O8HOK6L 6IILKV6HO73  !2L8N6H O87OKWK8M OU6O U8 H8P8J V6LL8M +<LP87O8J 6WO8J OU6O M6<3!2L8N6H 6MNKOO8M OU6O 7KHV8 +<LP87O8J 6IILK8M W2J Q2Jh 2H(IJKL 4=> &87I2HM8HO UKJ8M OU8 W2LL2QKHT Z2SJH8<N8H 8L8VOJK[VK6H7b RSL< .=> 4??.> &2Y8JO !6JO8Jf RSL< =5> 4??.> !UJK7OK6H C3 !8676JKH8f 6HM (STS7O @> 4??.> "KVU68L e3 +U6JI8> 6HM OU6O U8 MKM H2O V6LL +<LP87O8J IJK2J O2 OU8 UKJKHT 2W 6H< 2W OU8 OUJ883  %U8 B8H8J6L !2SH78L ^S87OK2H8M !2L8N6H 67 O2 QU6O ^S6LKWKV6[OK2H7 U8 V2H7KM8J8M QU8H UKJKHT !6JO8J> !8676JKH8> 6HM +U6JI83  !2L8N6H O87OKWK8M OU6O !6JO8J U6M Y88H J8W8JJ8M O2 UKN Y< 6H[2OU8J V2HOJ6VO2J QU2 76KM !6JO8J Q67 6 \T22M R2SJH8<N6H QKJ8N6H] 6HM OU6O Q2JM 2W N2SOU Q67 T22M 8H2STU W2J !2L8[N6H3  !2L8N6H WSJOU8J O87OKWK8M OU6O !8676JKH8 U6M Y88H J8V[2NN8HM8M Y< UK7 8NIL2<88 !U6JLK8 GKLLK6N73  GKLLK6N7 O2LM !2L8N6H U8 U6M Q2Jh8M QKOU !8676JKH8 6O 6H2OU8J 7U2I3  !2L8N6H O87OKWK8M OU6O !8676JKH8 7SYNKOO8M 6 J87SN8Y8W2J8 U8 Q67 UKJ8M 6HM U6M Y88H Q2JhKHT W2J V2HOJ6VO2J7 2H 6HM 2WW KH OU8 6J86 W2J 2P8J 5 <86J73  !2L8N6H WSJOU8J O87OKWK8M OU6O 8L8VOJK[VK6H +U6JI8 V6N8 O2 UKN 6HM 67h8M KW U8 U6M 6H< Q2Jh 6HM !2L8N6H UKJ8M UKN3  !2L8N6H Q67H_O 7SJ8 U2Q N6H< <86J7 8XI8JK8HV8 +U6JI8 U6M 6HM TS8778M KO N6< U6P8 Y88H 4? <86J73   !"! #$#!%&'!($!)*+%&,!%')* -"('*%#*(*!#40;&87I2HM8HO W6KL8M O2 IJ878HO 6H< 8PKM8HV8 O2 7U2Q OU6O OU8 OUJ88 I2778778M ^S6LKWKV6OK2H7 QUKVU Q8J8 7SI8JK2J O2 +<L[P87O8J_7 6LN27O 45 <86J7 8XI8JK8HV8 67 6 Z2SJH8<N6H3  ' WKHM OU6O !2L8N6H_7 O87OKN2H<OU6O U8 MKMH_O V6LL +<LP87O8J Y8V6S78 U8 MKMH_O U6P8 +<LP87O8J_7 HSNY8J K7 QKOU2SO N8JKO3  ' V2HVLSM8 KO Q67 Y< !2L8N6H_7 2QH ISJI278WSL 6HM SHL6QWSL 6VO7 OU6O V6S78M UKN H2O O2 U6P8 +<LP87O8J_7 HSNY8J3  !2L8N6H 7I8VKWK[V6LL< 6MNKOO8M OU6O QU8H AKVh72H U6M 6IILK8M W2J 6 Z2Y 2H "6JVU =4lY8W2J8 $2V6L .@. Y8T6H MK7OJKYSOKHT U6HMYKLL7 6O &87I2HM8HO_7 Z2Y7KO87lAKVh72H Q67 TKP8H 6H 6IILKV6OK2H3  'HM88M> KO Q67 OU8 6IILKV6OK2H OU6O 6LL2Q8M UKN O2 WKHM AKVh72H 72 U8 V2SLM Y8 2WW8J8M 6 Z2Y3  ' V2HVLSM8 +<LP87O8J Q67 H2O TKP8H 6H 6IILKV6OK2H O2 WKLL 2SO Y8V6S78 !2L8N6H U6M H2 KHO8H[OK2H 2W UKJKHT UKN Y8V6S78 2W UK7 U2H87O J8IL< OU6O U8 Q67 6 SHK2H N8NY8J3%2 87O6YLK7U 6 MK7VJKNKH6O2J< J8WS76L O2 V2H7KM8J> ISJ7S6HO O2 A*"9$' K"8&2 7SIJ6> OU8 B8H8J6L !2SH78L Y86J7 OU8YSJM8H 2W 7U2QKHT OU8 W2LL2QKHTb `=a OU6O OU8 &87I2HM8HO 8XVLSM8M 6IILK[V6HO7 WJ2N 6 UKJKHT IJ2V877f 6HM `4a OU6O 6HOKSHK2H 6HKNS7 V2H[OJKYSO8M O2 OU8 M8VK7K2H H2O O2 V2H7KM8J OU8 6IILKV6HO7 W2J 8N[IL2<N8HO3  )HV8 OUK7 K7 87O6YLK7U8M> OU8 YSJM8H QKLL 7UKWO O2 OU8 &87I2HM8HO O2 7U2Q OU6O KO Q2SLM H2O U6P8 V2H7KM8J8M OU8 6I[ILKV6HO7 8P8H KH OU8 6Y78HV8 2W OU8KJ SHK2H 6VOKPKO< 2J 6WWKLK6OK2H3  'W OU8 &87I2HM8HO W6KL7 O2 N88O KO7 YSJM8H> OU8H 6 PK2L6OK2H 2W +8VOK2H :`6a`.a K7 87O6YLK7U8M3  HE,2 ..= *$&1 ; `4???a> 8HWM3 .?= e3.M :. `.M !KJ3 4??4a3(H 8NIL2<8J PK2L6O87 +8VOK2H :`6a`.a 2W OU8 (VO 8P8H QU8H H2 UKJKHT K7 2VVSJJKHT3  %U8 126JM U67 L2HT U8LM OU6O UKJKHT H88M H2O O6h8 IL6V8 KH 2JM8J O2 WKHM 6H SHL6QWSL J8WS76L O2 V2H[7KM8J SHK2H 6IILKV6HO7 W2J 8NIL2<N8HO 8P8H KW OU8J8 6J8 H2 2I8HKHT7 QU8H SHK2H 6IILKV6HO 6IILK873  I$&=0# !)B9& /)*012 .=. ,3+3 =00 `=;/=a3' V2HVLSM8 Y678M SI2H OU8 8PKM8HV8 78O W2JOU 6HM M87VJKY8M 6Y2P8> OU8 B8H8J6L !2SH78L U67 87O6YLK7U8M 6 7OJ2HT IJKN6 W6VK8 V678> 6HM &87I2HM8HO U67 W6KL8M O2 N88O KO7 A*"9$' K"8&YSJM8H3  (VV2JMKHTL<> ' V2HVLSM8 &87I2HM8HO U67 PK2L6O8M +8VOK2H :`6a`=a 6HM `.a 2W OU8 (VO Y< KO7 J8WS76L O2 UKJ8 +<LP87O8J3/1 F8'&**)97'")8 )5 E40=)>&&#(LOU2STU OU8J8 K7 V2HOJ6MKVO2J< O87OKN2H< Y8OQ88H !2L8N6H 6HM +<LP87O8J> 67 O2 6O QU6O I2KHO KH OU8 V2HP8J76OK2H !2L8N6H 67h8M +<LP87O8J> \(J8 <2S QKOU OU8 ,HK2Hm]  ' WKHM 7SVU ^S87[OK2HKHT Y< &87I2HM8HO V2H7OKOSO87 KHO8JJ2T6OK2H 6HM K7 KH VL86J PK2L6OK2H 2W +8VOK2H :`6a`=a 2W OU8 (VO3  %U8 126JM U67 L2HT U8LM OU6O ^S87OK2HKHT V2HV8JHKHT SHK2H IJ8W8J8HV8 KH OU8 V2H[O8XO 2W Z2Y 6IILKV6OK2H7 6HM KHO8JPK8Q7 K7 KHU8J8HOL< V28JVKP8 6HM SHL6QWSL 8P8H QU8H 6IILKV6HO7 6J8 UKJ8M3  /)*0)*7'& F8'&;*")*#2 F8.12./? *$&1 0.4`4??.a3  +88 D"=<&*'#)8 /)7= /)124;= *$&1 .// `=;::af L1 G1 L&.$78".7= ,&*-".&#2.4/ *$&1 :=4 `=;00a3+8VOK2H :`6a`=a 2W OU8 (VO IJ27VJKY87 8NIL2<8J7 WJ2N KHO8J[W8JKHT QKOU> J87OJ6KHKHT> 2J V28JVKHT 8NIL2<887 KH OU8 8X8JVK78 2W OU8KJ JKTUO7 SHM8J +8VOK2H 0 2W OU8 (VO3  'HO8JW8J8HV8> J8[7OJ6KHO> 6HM V28JVK2H SHM8J OU8 (VO H88M H2OH8V8776JKL< OSJH 2H OU8 N2OKP87 2W OU8 #NIL2<8Jf OU8 O87O K7 QU8OU8J OU8 8NIL2<8J_7 V2HMSVO N6< J8672H6YL< Y8 76KM O2 KHO8JW8J8 QKOU OU8 WJ88 8X8J[VK78 2W 8NIL2<88 JKTUO7 SHM8J OU8 (VO3  +88 64&*".78 H*&"9$';(7># /)12 =4/ *$&1 =/@ `=;5;a3AKVh72H VJ8MKYL< O87OKWK8M OU6O 2H "6JVU 4= 6HM .=> !2L8N6H 67h8M UKN KW U8 Q67 6 ,HK2H N8NY8J 6HM Y2OU OKN87 AKVh72H 6P2KM8M 6H7Q8JKHT OU8 ^S87OK2H3  AKVh72H_7 J8LSVO6HV8 O2 O8LL !2L8N6H OU6O> KHM88M> U8 Q67 6 N8NY8J 2W $2V6L .@.> TKP87 8PKM8HV8 O2 OU8 KHOKNKM6OK2H 6HM W86J AKVh72H W8LO3  ' WKHM OU6O !2L8N6H_7 V2HMSVO V2H7OKOSO87 KHO8JJ2T6OK2H 6HM K7 PK2L6OKP8 2W +8VOK2H :`6a`=a 2W OU8 (VO3!1 :&#0)8B&8' ,@44)8"89 I)=".& ') G)<#"'&#%U8 VJ8MKYL8 O87OKN2H< 2W +6T8J 87O6YLK7U87 OU6O 2H "6< =/> ,HK2H )JT6HKg8J R2UH +6T8J V2NN8HV8M U6HMYKLLKHT 6O OU8 "6J7U6LL_7 Z2Y7KO83  'H 6H 8WW2JO O2 OUQ6JO +6T8J_7 8WW2JO7 O2 V2NNSHKV6O8 QKOU &87I2HM8HO_7 8NIL2<887> !2L8N6H V6LL8M OU8 I2LKV8 6HM WKL8M 6 V2NIL6KHO OU6O +6T8J U6M OUJ86O8H8M UKN3  ' WKHM KO K7 KNIL6S7KYL8 OU6O> TKP8H OU8 V2H7OJSVOK2H 7KO8 78OOKHT> +6T8J_7 V2NN8HO OU6O KW U8 U6M hH2QH 2H8 2W OU8 V6J7 U8 U6HM[YKLL8M Q67 !2L8N6H_7 U8 \IJ2Y6YL< Q2SLM U6P8 7UKO 2H KO] Q2SLM 7OJKh8 W86J KH OU8 U86JO 2W !2L8N6H3  ' M2 H2O Y8LK8P8 OU6O !2L8N6H Q67 OUJ86O8H8M H2J M2 ' Y8LK8P8 OU6O +6T8J_7 7O6O8N8HO V2SLM Y8 J8672H6YL< V2H7OJS8M 67 6 OUJ86O O2 M6N6T8 IJ2I8JO<3  %US7> ' WKHM OU8 72L8 ISJI278 2W !2L8N6H_7 V6LLKHT OU8 I2LKV8 Q67 O2 2Y7OJSVO +6T8J_7 2JT6HKg6OK2H6L V6NI6KTH3' WKHM OU6O !2L8N6H V2HOKHS8M O2 S78 OU8 L2V6L L6Q 8HW2JV8[N8HO O2 h88I +6T8J WJ2N V2NNSHKV6OKHT QKOU UK7 8NIL2<8873  !2L8N6H 6MNKO7 OU6O 2H RSH8 =; U8 J8V8KP8M 6 V6LL WJ2N UK7 Q2Jh8J7 6O OU8 *8Q C6LOg Z2Y7KO8 KHW2JNKHT UKN OU6O +6T8J Q67 OU8J83  !2L8N6H 6MNKO7 OU6O U8 \7STT87O8M] OU6O OU8 Q2Jh8J7 6O OU8 7KO8 V6LL OU8 L2V6L I2LKV8 O2 U6P8 +6T8J J8N2P8M3  ' WKHM 7SVU OU6O !2L8N6H Q67 8HT6T8M KH V2HMSVO W2J OU8 ISJI278 2W U6J[677KHT 6HM KHOKNKM6OKHT +6T8J> 6HM O2 MK7V2SJ6T8 8NIL2<887 WJ2N O6LhKHT QKOU OU8 ,HK2H3' V2HVLSM8> 2H Y2OU 2VV67K2H7 !2L8N6H V6LL8M OU8 I2LKV8 KH 6H 8WW2JO O2 U6J677 6HM KHOKNKM6O8 +6T8J 6HM O2 MK7V2SJ6T8 8N[IL2<887 WJ2N O6LhKHT QKOU OU8 ,HK2H3  (VV2JMKHTL<> ' WKHM 7SVU V2HMSVO K7 KH PK2L6OK2H 2W +8VOK2H :`6a`=a 2W OU8 (VO3  ,8>B&*O# )5 ?78)-&*2 F8.12../ *$&1 =:. `4??=af H7*4 H*&#$2 F8.12.4@ *$&1 ;;0 `=;;:af 6HM F8B") D*).&*> N@'=&'2 .4. *$&1 ==.:> ==/= `=;;0a3!)*!$,+')*+ )e $(G=3 &87I2HM8HO K7 6H 8NIL2<8J 8HT6T8M KH V2NN8JV8 QKOUKH OU8 N86HKHT 2W +8VOK2H 4`4a> `@a> 6HM `0a 2W OU8 (VO343 %U8 ,HK2H K7 6 L6Y2J 2JT6HKg6OK2H QKOUKH OU8 N86HKHT 2W +8VOK2H 4`5a 2W OU8 (VO3.3 &87I2HM8HO U67 PK2L6O8M +8VOK2H :`6a`=a Y< KHO8JJ2T6OKHT KO7 8NIL2<887 V2HV8JHKHT OU8 N8NY8J7UKI KH> 6HMi2J OU8KJ 6VOKP[KO< 2H Y8U6LW 2W OU8 ,HK2H3/3 &87I2HM8HO U67 PK2L6O8M +8VOK2H :`6a`=a Y< 7SNN2HKHT OU8 I2LKV8 KH 2JM8J O2 IJ8P8HO OU8 ,HK2H WJ2N 8HT6TKHT KH SHK2H 6VOKPKOK87353 &87I2HM8HO U67 PK2L6O8M +8VOK2H :`6a`=a 6HM `.a 2W OU8 (VO Y< W6KLKHT 6HM J8WS7KHT O2 V2H7KM8J W2J UKJ8 eJ6Hh +<LP87O8J Y8V6S78 2W UK7 SHK2H 6WWKLK6OK2H> 2J Y678M 2H 6 Y8LK8W 2J 7S7IK[VK2H OU6O U8 N6< U6P8 8HT6T8M KHSHK2H 6VOKPKO< 2HV8 U8 Q67 UKJ8M3@3 &87I2HM8HO U67 PK2L6O8M +8VOK2H :`6a`=a 6HM `.a Y< MK7[VU6JTKHT KO7 8NIL2<887 "Kh8 1J2QH8> Y8V6S78 2W UK7 N8NY8J[7UKI KH> 2J 6VOKPKO< 2H Y8U6LW 2W OU8 ,HK2H3 A#!'+')*+ )e %E# *(%')*($ $(1)& &#$(%')*+ 1)(&A4:?&#"#ADE6PKHT W2SHM &87I2HM8HO U67 V2NNKOO8M PK2L6OK2H7 2W +8V[OK2H :`6a`=a 6HM `.a 2W OU8 (VO> ' 7U6LL J8V2NN8HM OU6O KO Y8 2JM8J8M O2 V8678 6HM M87K7O 6HM O6h8 V8JO6KH 6WWKJN6OKP8 6VOK2H M87KTH8M O2 8WW8VOS6O8 OU8 I2LKVK87 2W OU8 (VO3GKOU J87I8VO O2 OU8 MK7VU6JT8> 2W "Kh8 1J2QH8> ' 7U6LL J8V[2NN8HM OU6O U8 Y8 2WW8J8M SHV2HMKOK2H6L J8KH7O6O8N8HO O2 UK7 W2JN8J I27KOK2H 2W 8NIL2<N8HO> 2J KW 7SVU I27KOK2H H2 L2HT8J 8XK7O7> O2 6 7SY7O6HOK6LL< 8^SKP6L8HO I27KOK2H 2W 8NIL2<N8HO QKOU2SO IJ8ZSMKV8 O2 UK7 78HK2JKO< 2J 2OU8J JKTUO7 IJ8PK2S7L< 8HZ2<8M Y< UKN3  ' 7U6LL WSJOU8J J8V2NN8HM OU6O U8 Y8 N6M8 QU2L8 W2J 6H< L277 2W 86JHKHT7> 2J 2OU8J Y8H8WKO7 7SWW8J8M 67 6 J87SLO 2W UK7 MK7VU6JT8> WJ2N OU8 M6O8 2W 7SVU 6VOK2H SHOKL OU8 M6O8 6 P6LKM 2WW8J 2W J8KH7O6O8N8HO> 67 M8WKH8M Y< OU8 126JM K7 N6M8 Y< &87I2HM8HO3  16VhI6< 7U6LL Y8 V2NISO8M KH 6VV2J[M6HV8 QKOU H1 A1 A))=()*'$ /)12;? *$&1 4:; `=;5?a> QKOU KHO8J87O 67 IJ87VJKY8M Y< %&( ?)*"R)8# 5)* '$& :&'7*B&B24:. *$&1 ==0. `=;:0a3  GKOU J87I8VO O2 UK7 MK7VU6JT8 2H RSH8 4> 4??.> &87I2HM8HO NS7O Y8 2JM8J8M O2 J8N2P8 WJ2N UK7 I8J72H[H8L WKL8 6H< J8W8J8HV8 O2 7SVU 6VOK2H> 6HM O2 H2OKW< UKN OU6O 7SVU I8J72HH8L 6VOK2H QKLL H2O Y8 S78M 6T6KH7O UKN KH 6H< Q6<3GKOU J87I8VO &87I2HM8HO_7 W6KLSJ8 O2 UKJ8> 2J O2 V2H7KM8J eJ6Hh +<LP87O8J W2J UKJ8> ' 7U6LL J8V2NN8HM 6H 2JM8J O2 IL6V8 eJ6Hh +<LP87O8J>KH OU8 I27KOK2H U8 Q2SLM U6P8 Y88H KH> 6Y78HO MK7VJKNKH6OK2H> W2J V2H7KM8J6OK2H W2J WSOSJ8 2I8HKHT7 KH 6VV2JM QKOU H2HMK7VJKNKH6O2J< VJKO8JK6> O2 H2OKW< UKN> OU8 VU6JTKHT I6JO<> 6HM OU8 &8TK2H6L AKJ8VO2J 2W WSOSJ8 2I8HKHT7 KH OU8 I27K[OK2H W2J QUKVU U8 6IILK8M> 2J 7SY7O6HOK6LL< 8^SKP6L8HO I27KOK2H7> 6HM OU6O U8 Y8 N6M8 QU2L8 W2J 6H< L27787 7SWW8J8M 67 6 J87SLO 2W &87I2HM8HO_7 SHL6QWSL V2HMSVO> KH OU8 N6HH8J 78O W2JOU 6HM M87VJKY8M 6Y2P83)H OU878 WKHMKHT7 2W W6VO 6HM V2HVLS7K2H7 2W L6Q 6HM 2H OU8 8HOKJ8 J8V2JM> ' K77S8 OU8 W2LL2QKHT J8V2NN8HM8M4)&A#&%U8 &87I2HM8HO> !"! #L8VOJKV6L !2H7OJSVOK2H 6HM "6KHO8[H6HV8> 'HV3> G6LLhKLL> *8Q D2Jh> KO7 2WWKV8J7> 6T8HO7> 7SVV8772J7> 6HM 677KHT7> 7U6LL=3 !8678 6HM M87K7O WJ2N`6a 'HO8JJ2T6OKHT KO7 8NIL2<887> 2J 6IILKV6HO7 W2J UKJ8 V2H[V8JHKHT OU8KJ N8NY8J7UKI KH 2J 6VOKPKOK87 2H Y8U6LW 2W $2V6L .@.> 'HO8JH6OK2H6L 1J2OU8JU22M 2W #L8VOJKV6L G2Jh8J7 `OU8 ,H[K2Ha> 2J 6H< 2OU8J L6Y2J 2JT6HKg6OK2H3`Ya +SNN2HKHT OU8 I2LKV8> 2J 2OU8J L6Q 8HW2JV8N8HO 6T8H[VK87 KH 2JM8J O2 IJ8P8HO OU8 ,HK2H WJ2N 8HT6TKHT KH SHK2H 2J IJ2O8VO8M 6VOKPKOK873`Va e6KLKHT> 6HM 2J J8WS7KHT O2 V2H7KM8J 6IILKV6HO7 W2J UKJ8 Y8[V6S78 2W OU8KJ 6WWKLK6OK2H QKOU OU8 ,HK2H> 2J 6H< 2OU8J L6Y2J 2JT6HKg6OK2H> 2J Y678M 2H 6 Y8LK8W OU6O 7SVU 6IILKV6HO N6< 8H[T6T8 KH SHK2H 6VOKPKO<3  4'W H2 8XV8IOK2H7 6J8 WKL8M 67 IJ2PKM8M Y< +8V3 =?43/@ 2W OU8 126JM_7 &SL87 6HM &8TSL6OK2H7>OU8 WKHMKHT7> V2HVLS7K2H7> 6HM J8V2NN8HM8M )JM8J 7U6LL> 67 IJ2PKM8M KH +8V3 =?43/: 2W OU8 &SL87> Y8 6M2IO8M Y< OU8 126JM 6HM 6LL 2YZ8VOK2H7 O2 OU8N 7U6LL Y8 M88N8M Q6KP8M W2J 6LL ISJ[I27873 `Ma AK7VU6JTKHT KO7 8NIL2<887 Y8V6S78 2W OU8KJ N8NY8J7UKI KH> 2J 6VOKPKOK87 2H Y8U6LW 2W OU8 ,HK2H> 2J 6H< 2OU8J L6Y2J 2J[T6HKg6OK2H343 %6h8 OU8 W2LL2QKHT 6WWKJN6OKP8 6VOK2H H8V8776J< O2 8WW8V[OS6O8 OU8 I2LKVK87 2W OU8 (VO3`6a GKOUKH =/ M6<7 2W OUK7 )JM8J N6h8 6H SHV2HMKOK2H6L 2WW8J 2W J8KH7O6O8N8HO O2 "Kh8 1J2QH8 O2 UK7 W2JN8J I27KOK2H 2W 8N[IL2<N8HO> 2J KW 7SVU I27KOK2H H2 L2HT8J 8XK7O7> O2 6 7SY7O6HOK6LL< 8^SKP6L8HO I27KOK2H 2W 8NIL2<N8HO QKOU2SO IJ8ZSMKV8 O2 UK7 78HK2JKO< 2J 2OU8J JKTUO7 6HM IJKPKL8T87 IJ8PK2S7L< 8HZ2<8M3`Ya GKOUKH =/ M6<7 2W OUK7 )JM8J> N6h8 1J2QH8 QU2L8 KH OU8 N6HH8J 78O W2JOU KH OU8 J8N8M< 78VOK2H 2W OUK7 M8VK7K2H> WJ2N OU8 M6O8 2W UK7 KHKOK6L MK7VU6JT8> 2H RSH8 4> 4??.> SHOKL 6H SH[V2HMKOK2H6L 2WW8J 2W J8KH7O6O8N8HO K7 N6M83`Va GKOUKH =/ M6<7 2W OUK7 )JM8J J8N2P8 WJ2N OU8 I8J72H6L WKL87 2W 1J2QH8> 6H< J8W8J8HV8 O2 SHL6QWSL MK7VU6JT8> 6HMi2J 7S7I8H7K2H> 6HM H2OKW< UKN KH QJKOKHT OU6O OUK7 U67 Y88H M2H83`Ma "6h8 QU2L8> Z2Y 6IILKV6HO eJ6Hh +<LP87O8J W2J 6H< L277 U8 N6< U6P8 7SWW8J8M Y< J8672H 2W &87I2HM8HO_7 MK7VJKNKH6O2J< J8WS76L O2 V2H7KM8J UKN W2J UKJ8 67 M8O8JNKH8M KH OU8 V2NILK6HV8 7O6T8 2W OUK7 IJ2V88MKHT3  )WW8J O2 +<LP87O8J> QU2 Q2SLM Y8 VSJJ8HOL< 8NIL2<8M YSO W2J &87I2HM8HO_7 SHL6QWSL J8WS76L O2 V2H7KM8J UKN W2J UKJ8> OU8 I27KOK2H W2J QUKVU U8 6IILK8M3  'W 7SVU I27KOK2H H2 L2HT8J 8XK7O7> 2WW8J UKN 6 7SY7O6HOK6LL< 8^SKP6L8HO I27KOK2H> QKOU2SO IJ8ZSMKV87 O2 UK7 78HK2JKO< 2J 6H< 2OU8J JKTUO7 2J IJKPKL8T87 O2 QUKVU U8 Q2SLM U6P8 Y88H 8HOKOL8M KW U8 U6M H2O Y88H MK7VJKNKH6O8M 6T6KH7O Y< &87I2HM8HO3`8a CJ878JP8 6HM> QKOUKH =/ M6<7 2W 6 J8^S87O> N6h8 6P6KL6YL8 O2 OU8 126JM 2J KO7 6T8HO7 W2J 8X6NKH6OK2H 6HM V2I<KHT> 6LL I6<[J2LL J8V2JM7> 72VK6L 78VSJKO< I6<N8HO J8V2JM7> OKN8V6JM7> I8J[72HH8L J8V2JM7 6HM J8I2JO7> 6HM 6LL 2OU8J J8V2JM7 H8V8776J< O2 6H6L<g8 OU8 6N2SHO 2W Y6VhI6< MS8 SHM8J OU8 O8JN7 2W OUK7 )J[M8J3`Wa GKOUKH =/ M6<7 6WO8J 78JPKV8 Y< OU8 &8TK2H> I27O 6O KO7 IJKHVKI6L IL6V8 2W YS7KH877 L2V6O8M 6O ..@ 1KJVU &26M> G6LLhKLL> *8Q D2Jh> V2IK87 2W OU8 6OO6VU8M H2OKV8 N6Jh8M \(II8HMKX3]. !2IK87 2W OU8 *2OKV8> 2H W2JN7 IJ2PKM8M Y< OU8 &8TK2H6L AKJ8V[O2J W2J &8TK2H 4> 6WO8J Y8KHT 7KTH8M Y< OU8 &87I2HM8HO_7 6SOU2J[Kg8M J8IJ878HO6OKP8> 7U6LL Y8 I27O8M Y< OU8 &87I2HM8HO KNN8MK[6O8L< 2H J8V8KIO 6HM N6KHO6KH8M W2J @? V2H78VSOKP8 M6<7 KHV2H[7IKVS2S7 IL6V87 KHVLSMKHT 6LL IL6V87 QU8J8 *2OKV87 O2 8NIL2<[887 6J8 VS7O2N6JKL< I27O8M3 &8672H6YL8 7O8I7 7U6LL Y8 O6h8H Y< OU8 &87I2HM8HO O2 8H7SJ8 OU6O OU8 *2OKV87 6J8 H2O 6LO8J8M> M8[W6V8M> 2J V2P8J8M Y< 6H< 2OU8J N6O8JK6L3`Ta GKOUKH 4= M6<7 6WO8J 78JPKV8 Y< OU8 &8TK2H> WKL8 QKOU OU8 &8TK2H6L AKJ8VO2J 6 7Q2JH V8JOKWKV6OK2H 2W 6 J87I2H7KYL8 2WWKVK6L 2H 6 W2JN IJ2PKM8M Y< OU8 &8TK2H 6OO87OKHT O2 OU8 7O8I7 OU6O OU8 &87I2HM8HO U67 O6h8H O2 V2NIL<3  .'W OUK7 )JM8J K7 8HW2JV8M Y< 6 ZSMTN8HO 2W 6 ,HKO8M +O6O87 V2SJO 2W 6II86L7> OU8 Q2JM7 KH OU8 H2OKV8 J86MKHT \C27O8M Y< )JM8J 2W OU8 *6[OK2H6L $6Y2J &8L6OK2H7 126JM] 7U6LL J86M \C27O8M CSJ7S6HO O2 6 RSMT[N8HO 2W OU8 ,HKO8M +O6O87 !2SJO 2W (II86L7 #HW2JVKHT 6H )JM8J 2W OU8 *6OK2H6L $6Y2J &8L6OK2H7 126JM3] !"! #$#!%&'!($!)*+%&,!%')* -"('*%#*(*!#4:=(CC#*A'n*)%'!# %) #"C$)D##+C)+%#A 1D )&A#& )e %E#*(%')*($ $(1)& &#$(%')*+ 1)(&A(H (T8HV< 2W OU8 ,HKO8M +O6O87 B2P8JHN8HO%U8 *6OK2H6L $6Y2J &8L6OK2H7 126JM U67 W2SHM OU6O Q8 PK2L6O8M e8M8J6L L6Y2J L6Q 6HM U67 2JM8J8M S7 O2 I27O 6HM 2Y8< OUK7 H2OKV83e#A#&($ $(G B'j#+ D), %E# &'BE% %)e2JN> Z2KH> 2J 677K7O6 SHK2H!U2278 J8IJ878HO6OKP87 O2 Y6JT6KH QKOU S7 2H <2SJ Y8[U6LW(VO O2T8OU8J QKOU 2OU8J 8NIL2<887 W2J <2SJ Y8H8WKO 6HM IJ2O8VOK2H!U2278 H2O O2 8HT6T8 KH 6H< 2W OU878 IJ2O8VO8M 6VOKPK[OK873G# G'$$ *)%KHO8JJ2T6O8 2SJ 8NIL2<887> 2J 6IILKV6HO7 W2J UKJ8 V2HV8JHKHT OU8KJ N8NY8J7UKI KH 2J 6VOKPKOK87 2H Y8U6LW 2W $2V6L .@.> 'HO8JH6OK2H6L 1J2OU8JU22M 2W #L8VOJKV6L G2Jh8J7 `OU8 ,HK2Ha> 2J 6H< 2OU8J L6Y2J 2JT6HKg6OK2H3G# G'$$ *)%7SNN2H OU8 I2LKV8> 2J 2OU8J L6Q 8HW2JV8N8HO 6T8HVK87 KH 2JM8J O2 IJ8P8HO OU8 ,HK2H WJ2N 8HT6TKHT KH SHK2H 2J IJ2O8VO8M 6VOKPKOK873G# G'$$ *)%W6KL> 6HM 2J J8WS78 O2 V2H7KM8J 6IILKV6HO7 W2J UKJ8 Y8V6S78 2W OU8KJ 6WWKLK6OK2H QKOU OU8 ,HK2H> 2J 6H< 2OU8J L6Y2J 2JT6HKg6OK2H> 2J Y678M 2H 6 Y8LK8W OU6O 7SVU 6IILKV6HO N6< 8HT6T8 KH SHK2H 6VOKPKO<3G# G'$$ *)%MK7VU6JT8 2SJ 8NIL2<887 Y8V6S78 2W OU8KJ N8NY8J7UKI KH> 2J 6VOKPKOK87 2H Y8U6LW 2W OU8 ,HK2H> 2J 6H< 2OU8J L6Y2J 2JT6HKg6OK2H3G# G'$$ QKOUKH =/ M6<7 2W OUK7 )JM8J N6h8 6H SHV2HMKOK2H6L 2WW8J 2W J8KH7O6O8N8HO O2 "Kh8 1J2QH8 O2 UK7 W2JN8J I27KOK2H 2W 8NIL2<N8HO> 2J KW 7SVU I27KOK2H H2 L2HT8J 8XK7O7> O2 6 7SY7O6H[OK6LL< 8^SKP6L8HO I27KOK2H 2W 8NIL2<N8HO QKOU2SO IJ8ZSMKV8 O2 UK7 78HK2JKO< 2J 2OU8J JKTUO7 6HM IJKPKL8T87 IJ8PK2S7L< 8HZ2<8M3G# G'$$ QKOUKH =/ M6<7 2W OUK7 )JM8J> N6h8 1J2QH8 QU2L8 KH OU8 N6HH8J 78O W2JOU KH OU8 J8N8M< 78VOK2H 2W OUK7 M8VK7K2H> WJ2N OU8 M6O8 2W UK7 KHKOK6L MK7VU6JT8> 2H RSH8 4> 4??.> SHOKL 6H SHV2HMKOK2H6L 2WW8J 2W J8KH7O6O8N8HO K7 N6M83G# G'$$ QKOUKH =/ M6<7 2W OUK7 )JM8J J8N2P8 WJ2N OU8 I8J[72H6L WKL87 2W 1J2QH8> 6H<J8W8J8HV8 O2 SHL6QWSL MK7VU6JT8> 6HMi2J 7S7I8H7K2H> 6HM H2OKW< UKN KH QJKOKHT OU6O OUK7 U67 Y88H M2H83G# G'$$ N6h8 QU2L8> Z2Y 6IILKV6HO eJ6Hh +<LP87O8J W2J 6H< L277 U8 N6< U6P8 7SWW8J8M Y< J8672H 2W &87I2HM8HO_7 MK7VJKNK[H6O2J< J8WS76L O2 V2H7KM8J UKN W2J UKJ8 67 M8O8JNKH8M KH OU8 V2NILK6HV8 7O6T8 2W OUK7 IJ2V88MKHT3  )WW8J O2 +<LP87O8J> QU2 Q2SLM Y8 VSJJ8HOL< 8NIL2<8M YSO W2J &87I2HM8HO_7 SHL6QWSL J8WS76L O2 V2H7KM8J UKN W2J UKJ8> OU8 I27KOK2H W2J QUKVU U8 6I[ILK8M3  'W 7SVU I27KOK2H H2 L2HT8J 8XK7O7> 2WW8J UKN 6 7SY7O6H[OK6LL< 8^SKP6L8HO I27KOK2H> QKOU2SO IJ8ZSMKV87 O2 UK7 78HK2JKO< 2J 6H< 2OU8J JKTUO7 2J IJKPKL8T87 O2 QUKVU U8 Q2SLM U6P8 Y88H 8HOKOL8M KW U8 U6M H2O Y88H MK7VJKNKH6O8M 6T6KH7O Y< &87I2H[M8HO3G# G'$$ IJ878JP8 6HM> QKOUKH =/ M6<7 2W 6 J8^S87O> N6h8 6P6KL6YL8 O2 OU8 126JM 2J KO7 6T8HO7 W2J 8X6NKH6OK2H 6HM V2I<[KHT> 6LL I6<J2LL J8V2JM7> 72VK6L 78VSJKO< I6<N8HO J8V2JM7> OKN8[V6JM7> I8J72HH8L J8V2JM7 6HM J8I2JO7> 6HM 6LL 2OU8J J8V2JM7 H8V[8776J< O2 6H6L<g8 OU8 6N2SHO 2W Y6VhI6< MS8 SHM8J OU8 O8JN7 2W OUK7 )JM8J3!"!#$#!%&'!($ !)*+%&,!%')* -"('*%#*(*!#>'*!3